              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 1 of 116



 1

 2

 3

 4

 5

 6                            IN THE UNITED STATED DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

     INTERNATIONAL UNION OF PAINTERS                    No.
 8
     AND ALLIED TRADES DISTRICT
     COUNCIL 5,                                         COMPLAINT AND PETITION TO
 9
                                                        VACATE ARBITRATION AWARD
                                          Plaintiff,
10
        v.
11
     ALLIANCE PARTITION SYSTEMS;
12
     ANNING-JOHNSON COMPANY; D.L.
     HENRICKSEN, CO. INC; ENDERIS
13
     COMPANY, INC.; EXPERT DRYWALL,
     INC.; FIRSTLINE SYSTEMS INC.;
14
     GORDON BROWN ASSOC., INC.; KHS&S
     CONTRACTORS; MEHRER DRYWALL,
15
     INC.; MILLER & SONS; NELSON
     CONSTRUCTION CO.; NORTHWEST
16
     PARTITIONS, INC.; OLYMPIC
     INTERIORS, INC.; PARTITION SYSTEMS
17
     INC.; VANDERLIP & COMPANY, INC.;
     WESTERN PARTITIONS, INC.,
18
                                       Defendants.
19

20           Plaintiff International Union of Painters and Allied Trades District Council 5 (“IUPAT
21   District Council 5” or “Union”) hereby brings this action against multiple employers represented
22   for the purposes of collective bargaining by the Northwest Wall and Ceiling Contractors
23   Association (“NWCCA Employers” or “the Association Employers”) to vacate an arbitration
24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 1
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 2 of 116



 1   award issued by Arbitrator Timothy Williams under the grievance and arbitration procedures set

 2   forth in a labor agreement between IUPAT District Council 5 and NWCCA.

 3                                            I.      PARTIES

 4          1.1      Northwest Wall & Ceiling Contractors Association (“NWCCA”) is an association

 5   of contractors (“Employers”) who work throughout Western Washington. NWCCA’s principal

 6   place of business is in Seattle, WA. NWCCA and the NWCCA Employers are involved in an

 7   industry affecting interstate commerce. The NWCCA Employers were a party to the arbitration

 8   that is the subject of this Complaint;

 9                1.1.1   Alliance Partition Systems’ principal place of business is in Arlington,

10                        Washington;

11                1.1.2   Anning-Johnson Company’s principal place of business is in Redmond,

12                        Washington;

13                1.1.3   D.L. Henricksen, Co. Inc.’s principal place of business is in Tacoma,

14                        Washington;

15                1.1.4   Enderis Company, Inc.’s principal place of business is in Seattle, Washington;

16                1.1.5   Expert Drywall, Inc.’s principal place of business is in Redmond,

17                        Washington;

18                1.1.6   Firstline Systems Inc.’s principal place of business is in Kirkland,

19                        Washington;

20                1.1.7   Gordon Brown Assoc., Inc.’s principal place of business is in Kent,

21                        Washington;

22                1.1.8   KHS&S Contractors’ principal place of business is in Kent, Washington;

23                1.1.9   Mehrer Drywall, Inc.’s principal place of business is in Seattle, Washington;

24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 2
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 3 of 116



 1                1.1.10 Miller & Sons’ principal place of business is in Olympia, Washington;

 2                1.1.11 Nelson Construction Co.’s principal place of business is in Auburn,

 3                       Washington;

 4                1.1.12 Northwest Partitions, Inc.’s principal place of business is in Woodinville,

 5                       Washington;

 6                1.1.13 Olympic Interiors, Inc.’s principal place of business is in Federal Way,

 7                       Washington;

 8                1.1.14 Partition Systems Inc.’s principal place of business is in Monroe, Washington;

 9                1.1.15 Vanderlip & Company, Inc.’s principal place of business is in Redmond,

10                       Washington;

11                1.1.16 Western Partitions, Inc’s principal place of business is in Sumner,

12                       Washington.

13          1.2       IUPAT District Council 5 is a labor union that represents tradespeople working

14   in industries including industrial and commercial painting, drywall finishing, glazing and glass

15   work, sign and display, floor covering installation, and more. IUPAT District Council 5

16   maintains its principle office in Seattle, WA. Members of IUPAT District Council 5 work for

17   NWCCA Employers as well as for other employers. IUPAT District Council 5 was a party to the

18   arbitration that is the subject of this Complaint.

19          1.3      IUPAT District Council 5 and NWCCA Employers are parties to a single

20   collective bargaining agreement (“CBA”) effective on its terms from July 1, 2016 - June 30,

21   2019. NWCCA negotiated this industry labor agreement on behalf the sixteen signatory

22   Employers. A true and correct copy of the CBA is attached to this Complaint as Exhibit A.

23

24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 3
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 4 of 116



 1                                II.     JURISDICTION AND VENUE

 2          2.1     IUPAT District Council 5 files this complaint to vacate an arbitration award

 3   arising under the CBA. This Court has jurisdiction to review and vacate the arbitration award

 4   pursuant to § 301(a) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185(c),

 5   and 9 U.S.C. § 10.

 6          2.2     Venue is proper in the Western District of Washington pursuant to 29 U.S.C. §

 7   185(a), in that this Court has jurisdiction over the parties. Venue is also appropriate in this Court

 8   pursuant to 28 U.S.C. § 1391(b), because the arbitration that gave rise to this Complaint occurred

 9   in Seattle, Washington.

10                                 III.    FACTUAL ALLEGATIONS

11          3.1     Article 1, Section 1.5 of the parties’ CBA, which is commonly referred to as the

12   “most favored nation” clause, provides in pertinent part that “Any signatory contractors

13   performing work scopes covered by this Agreement shall be required by the Union to pay an

14   amount equal to the total employer cost package under this agreement.” Article 1, Section 1.5

15   also provides that “In the event the Union negotiates a contract with any other contractor

16   covering work scopes in this Agreement … which has more favorable economic terms, then the

17   Employers hereunder will have the benefit of any such favorable terms.” See Exhibit A at 2.

18          3.2     The CBA also includes a provision that requires signatory contractors make a

19   $0.35 contribution per compensable hour of bargaining unit work to the NWCCA’s “Industry

20   Fund.” Article 19, Section 19.14, Exhibit A at 22. The Industry Fund is used to pay for the

21   NWCAA’s convention, labor negotiations, respiratory protection, hearing protecting and other

22   safety measures, substance abuse prevention, administrative costs, and, lastly, to contribute to the

23   Northwest Wall & Ceiling Bureau (“NWCB” or “Bureau”). The NWCB in turn is a non-profit

24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 4
                Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 5 of 116



 1   trade association for the wall and ceiling industry that provides resources and services to all

 2   industry members.

 3          3.3     Performance Contracting Incorporated (“PCI”), one of the largest contractors in

 4   the wall and ceiling industry in western Washington, withdrew its membership from NWCAA

 5   prior to the completion of the 2016-2019 CBA and is not a signatory to the CBA.

 6          3.4     PCI did not believe that the NWCCA industry fund was benefiting the wall and

 7   ceiling industry as a whole, and it believed that smaller employers were benefitting at PCI’s

 8   expense.

 9          3.5     After NWCCA and IUPAT District Council 5 negotiated the 2016-2019 CBA,

10   IUPAT District Council 5 and PCI bargained and executed their own labor agreement. This

11   agreement is nearly identical to the NCWAA CBA and includes a requirement that PCI

12   contribute $0.35 per compensable hour of bargaining unit work to an industry fund operated by

13   PCI (“PCI industry fund”).

14          3.6     On October 11, 2016, the NWCCA Employers filed a grievance against IUPAT

15   District Council 5 alleging that the Union violated Article 1, Section 1.5 of the CBA, attached

16   hereto as Exhibit B. NWCCA alleged that by entering into its agreement with PCI, the Union

17   extended more favorable economic terms to NWCCA’s competitor. NWCCA’s allegation was

18   based on the fact that PCI administered its own industry fund, asserting the Union “has violated

19   its commitment in Section 1.5 of [the CBA] to require any non-signatory contractors performing

20   work covered by [the CBA] to pay an amount equal to the total Employer cost package under

21   [the CBA].” Exhibit A at Article 1.5.

22          3.7     IUPAT District Council 5 denied that it had extended more favorable economic

23   terms to PCI. IUPAT District Council 5 also denied that PCI was a “signatory contractor” so as

24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 5
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 6 of 116



 1   to fall within the scope of the last sentence of Section 1.5.

 2          3.8        The Union nevertheless, consistent with the express “remedy” language of

 3   Section 1.5, offered to all NWCCA Employers the benefit of the allegedly more favorable terms

 4   it had negotiated with PCI. Specifically, the Union offered to permit each NWCCA Employer

 5   the right to create and fund its own self-administered industry fund. IUPAT District Council 5

 6   extended this offer on multiple occasions, including both verbally and in writing. NWCCA and

 7   the NWCCA Employers did not respond to this offer, and the NWCCA Employers did not accept

 8   it.

 9          3.9        When the parties were unable to resolve the NWCCA Employers’ grievance, the

10   NWCCA requested arbitration under Article 6 of the CBA.

11          3.10       The Arbitrator held a hearing on August 10, 2018.

12          3.11       The parties submitted post-hearing briefs in this matter to the Arbitrator on

13   September 14, 2018.

14          3.12       On November 5, 2018, the Arbitrator issued an Opinion and Award (“the

15   Award”). A true and correct copy of the Award is attached to this Complaint as Exhibit C.

16          3.13       The Arbitrator defined the issue as the following:

17                1. Did the IUPAT District Council 5 violate Article 1.5, the most favored
                     nations clause, of the Parties 2016-19 collective bargaining agreement by
18                   the terms of a separate agreement it signed with Performance Contracting
                     Incorporated?
19
                  2. If so, what is the appropriate remedy?
20
     Exhibit C at 8.
21
            3.14       The Arbitrator determined that even though PCI was not a signatory to the
22
     NCWAA collective bargaining agreement, the Union was nevertheless bound to ensure that PCI
23
     paid an amount equal to the total employer cost package under Article 1, Section 1.5, which
24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 6
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 7 of 116



 1   states “Any signatory contractors performing work scopes covered by this Agreement shall be

 2   required by the Union to pay an amount equal to the total employer cost package under this

 3   agreement.” Id. at 20.

 4          3.15    The Arbitrator did not conclude that the Union violated Article 1, Section 1.5 “by

 5   the terms of [the] separate agreement it signed with Performance Contracting Incorporated.”

 6   However, the Arbitrator concluded that because PCI had not spent the PCI industry funds to

 7   support promotional activities related to the Drywall Finishing Industry, PCI gained an economic

 8   advantage. Id. at 36. The Arbitrator concluded that the Union breached its obligations by failing

 9   to ensure “the level economic field required by Article 1.5.” Id. at 38-39.

10          3.16    The Arbitrator also found that IUPAT District Council 5 did, consistent with the

11   express “remedy” language of Article 1, Section 1.5, offer to provide all NWCCA Employers the

12   benefit of the allegedly more favorable terms it had negotiated with PCI. Specifically, the Union

13   offered to permit each NWCCA Employer the right to create and fund its own self-administered

14   industry fund. The Arbitrator concluded:

15          The evidence is clear that both orally and in writing the Union offered to provide
            to the signatory contractors the exact same right that was extended to PCI (set up
16          your own industry fund and make your contribution to it).

17   Id. at 37 (footnote omitted).

18          3.17    Notwithstanding that factual finding, which compelled the conclusion that the

19   express remedy provision of Article 1, Section 1.5, had been satisfied by IUPAT District Council

20   5 (i.e., “the Employers hereunder” having been offered “the benefit of any such favorable

21   terms”), the Arbitrator imposed liability on the Union in the amount of $0.15 per compensable

22   hour for every hour worked for PCI for the entire term of the 2016-2019 NWCCA CBA. Id. at

23   45-46. The arbitrator calculated this by multiplying $0.35 per compensable hour (the amount in

24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 7
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 8 of 116



 1   the NWCCA CBA that was to go to NCWAA’s industry fund) by 42.8% (the percentage of the

 2   industry fund that the Arbitrator found “goes to the NWCB”). Id. at 45. The arbitrator explained

 3   that “had PCI submitted $0.15 per compensable hour to NWCB or some other industry wide

 4   benefit it would not have been disproportionately advantaged from its self-administered industry

 5   fund.” Id. at 46.

 6          3.18    The Arbitrator directed the Union to have PCI pay the award directly to NWCB,

 7   “but in the event that PCI fails to provide all of this compensation, the Union stands liable.” Id.

 8   at 46. Consistent with this directive, the Union asked PCI to pay the award to NWCB, but PCI

 9   did not agree to do so.

10          3.19    The Arbitrator’s Award exceeded his authority, fails to draw its essence from the

11   parties’ CBA, and the Arbitrator dispensed his own brand of industrial justice in a number of

12   ways, including but not limited to the following:

13              3.19.1 The Arbitrator’s Award replaced the unambiguous remedy for a violation of

14                       the most favored nation clause provide in the CBA (that NWCCA Employers

15                       would have to be offered “the benefit of any such [more] favorable terms”

16                       provided to a non-signatory employer by the Union) with a non-contractual

17                       remedy of his own devising.

18              3.19.2 The Arbitrator premised the Union’s liability not on the act complained of in

19                       the grievance, signing a CBA with PCI that allowed PCI to create its own

20                       industry fund, but on the Union’s alleged failure to enforce its agreement with

21                       PCI, an act that is not addressed by the NWCCA CBA.

22

23

24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 8
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 9 of 116



 1                 3.19.3 The Arbitrator imposed economic liability on the Union for violating the most

 2                        favored nation clause even though he found that the contract signed with PCI

 3                        did not constitute a violation of the most favored nation clause.

 4                 3.19.4 The Arbitrator imposed economic liability on the Union premised on the

 5                        failure of a third party (PCI) to take action (i.e., PCI’s alleged failure to spend

 6                        its industry fund in a way consistent with the PCI CBA), an occurrence wholly

 7                        outside the union’s control or, at best, an occurrence the Union could only

 8                        have attempted to enforce through the PCI CBA, which enforcement efforts

 9                        might or might not have been successful.

10                 3.19.5 The Arbitrator’s Award imposed economic liability on the Union for failing to

11                        “vigorously enforce” an agreement (the MOU between PCI and the Union)

12                        over which the arbitrator had no authority.

13                 3.19.6 The Arbitrator imposed economic liability on the Union premised on the

14                        failure of a third party (PCI) to take action after the Award, i.e., make certain

15                        financial payments to the NWCB, that the Union had no power to compel.

16

17                                    IV.     GROUNDS FOR RELIEF

18           4.1      IUPAT District Council 5 incorporates by reference paragraphs 1.1 through

19   3.19.6 above, as if fully set forth herein.

20           4.2      The Arbitrator exceeded the authority granted him by the CBA, failed to draw the

21   essence of his award from the CBA, and dispensed his own brand of industrial justice when he

22   ignored the plain language of Article 1, Section 1.5 and created his own remedy contrary to the

23   remedy provided in the most favored nation clause.

24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 9
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 10 of 116



 1          4.3     The Arbitrator exceeded the authority granted him by the CBA, failed to draw the

 2   essence of his award from the CBA, and dispensed his own brand of industrial justice when he

 3   premised the Union’s liability on an act or acts not complained of in the grievance.

 4          4.4     The Arbitrator exceeded the authority granted him by the CBA, failed to draw the

 5   essence of his award from the CBA, and dispensed his own brand of industrial justice when he

 6   imposed economic liability on the Union for violating the most favored nation clause, despite

 7   holding that the Union did not violate the most favored nation clause when it signed a CBA with

 8   PCI that allowed PCI to create its own industry fund.

 9          4.5     The Arbitrator exceeded the authority granted him by the CBA, failed to draw the

10   essence of his award from the CBA, and dispensed his own brand of industrial justice when he

11   imposed a remedy on the Union for failing to “vigorously enforce” a collective bargaining

12   agreement over which the Arbitrator had no authority.

13          4.6     The Award should be vacated in its entirety.

14                                   V.      PRAYER FOR RELIEF

15          WHEREFORE, Plaintiff prays for relief as follows:

16          1.      An order vacating the Arbitrator’s Award, discussed above; and

17          2.      For such other relief as the Court may deem just and proper.

18          RESPECTFULLY SUBMITTED this 31st day of January, 2019.

19                                                s/Dmitri Iglitzin
                                                  Dmitri Iglitzin, WSBA No. 17673
20                                                s/Sarah Derry
                                                  Sarah Derry, WSBA No. 47189
21                                                BARNARD IG LITZ IN & LAVITT LLP
                                                  18 W Mercer St, Suite 400
22                                                Seattle, WA 98119
                                                  (206) 257-6003
23                                                iglitzin@workerlaw.com
                                                  derry@workerlaw.com
24
     COMPLAINT AND PETITION TO VACATE
     ARBITRATION AWARD - 10
Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 11 of 116




                Exhibit A
    Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 12 of 116




           IUPAT DISTRICT COUNCIL 5


    WESTERN WASHINGTON AREA AGREEMENT
                           FOR THE
           DRYWALL FINISHING INDUSTRY




              July 1, 2016 - June 30, 2019




<
J
      Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 13 of 116




                               TABLE OF CONTENTS

      ARTICLE    1.   PREAMBLE & PURPOSE                        1

      ARTICLE    2.   SCOPE OF AGREEMENT                        2

      ARTICLE    3.   RECOGNITION & BARGAINING UNIT             3

      ARTICLE    4.   DEFINITIONS                               3

      ARTICLE    5.   RIGHTS OF THE PARTIES                     4

      ARTICLE    6.   GRIEVANCE PROCEDURE                       4

                      LABOR-MANAGEMENT BOARD                    4

      ARTICLE    7.   UNION SECURITY                            6

      ARTICLE    8.   PROTECTION OF RIGHTS                      7

      ARTICLE    9.   SAFETY                                    8

      ARTICLE   10.   PIECE WORK PROHIBITION                    8

      ARTICLE   11.   EMPLOYER RESPONSIBILITES                  9

      ARTICLE   12.   EMPLOYMENT OF EMPLOYEES                  10

      ARTICLE   13.   JOB STEWARDS                             13

      ARTICLE   14.   DRYWALL TAPER APPRENTICE                 13

      ARTICLE   15.   HOURS OF WORK & WORK RULES               14

      ARTICLE   16.   TRAVEL PAY & SUBSISTENCE                 17

      ARTICLE   17.   OUT OF AREA WORK                         19

      ARTICLE   18.   OVERTIME PERMIT                          19

      ARTICLE   19.   WAGES & CLASSIFICATION                   20

      ARTICLE   20.   JOURNEY LEVEL EDUCATION OPPORTUNITIES    23

      ARTICLE   21.   TRUSTS                                   23

      ARTICLE   22. TRUST FUNDS BENEFIT LEVELS                 25

      ARTICLE   23.   IUPAT PENSION                            27

      ARTICLE   24.   SEPARABILITY                             28

      ARTICLE   25.   SEATTLE SICK LEAVE WAIVER                29

      ARTICLE   26.   DURATION OF AGREEMENT                    29

                      ADDENDUM "A"- RESIDENTIAL
                      ADDENDUM "B" - PRE-APPRENTICES

                      DRYWALL FINISHERS REQUIRED TOOL LIST
                      SIGNATURE PAGE




Ke6
 )
           Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 14 of 116




                                                            ARTICLE 1.
                                                       PREAMBLE & PURPOSE

1.1 This Agreement is a successor Agreement to the Western Washington Area
     Agreement for the Drywall Industry, which was effective from July 1, 2013 to June 30,
     2016. This Agreement is between International Union of Painters & Allied Trades
     (IUPAT) District Council 5 ("Union") and Employers as defined herein and those who
     are signatory to this Agreement The parties recognize that the Northwest Wall and
     Ceiling Contractors Association (hereinafter referred to as "NWCCA") acted as a
     negotiator for certain Employers during negotiations preceding execution of this
     Agreement, but that the NWCCA is not itself signatory to this Agreement

         This Agreement shall be binding on the Union and upon all Employers who have
         employed or shall, during the period of this Agreement, employ workers represented
         by the Union and who have (1) signed this Agreement, or (2) expressly or impliedly
         authorized some other person to sign on such Employer's behalf and (3) requested
         and accepted referral of one (I) or more workers from the Union.

         This Agreement shall be effective in the following Counties of Western Washington:
         Whatcom, Thurston, Snohomish, Skagit, San Juan, Pierce, Mason, Kitsap, King,
         Jefferson, Island, Grays Harbor, Clallam, and Lewis.

1.2 The NWCCA, and independent Employers who are parties to this Agreement,
     recognize the Union as the exclusive bargaining agent for the purpose of collective
     bargaining on behalf of all employees engaged in drywall work.

1.3 The purpose of the Agreement is to establish harmonious relations and uniform
     conditions of employment and contributions to the Trust Plans between the parties
     hereto, to promote the settlement of labor disagreements by conference and
     arbitration, to prevent strikes and lockouts, to utilize more fully the facilities of the
     Apprenticeship Training Program, to promote efficiency and economy in the
     performance of drywall finishing, etc., and generally to encourage a spirit of helpful
     cooperation between the Employer and employee group to their mutual advantage
     and the protection of the investing public.

1.4 When, in the opinion of any party to this Agreement, certain work might be secured
     for Contractors signatory to this Agreement, and the present terms and conditions of
     work contained in this Agreement are not consistent with efficiency or practicality or
     the competitive position of the Contractors, then the terms and conditions contained
     in this Agreement may be modified to govern such project, geographical area or type
     of work. The consent, in writing, of the Union shall be required to modify said terms
     and conditions. Any special agreement will be recorded in the records of the Labor
     Management Committee and will be made available to all Contractors upon request




                                                                          1
1L1PAT DC S Western Washington Area Agreement for die Drywall Inducer,'
Puy 1. 2016 - June 30,2019
           Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 15 of 116




1.5 The parties to this Agreement recognize the Exterior and Interior Industry as a
     Specialty Market and the necessity of assuring the competitive position of the parties
     within the Exterior and Interior Industry during the term of this Agreement. In the
     event the Union negotiates a contract with any other contractor covering work scopes
     in this Agreement as defined in Article 2 (Scope of the Agreement) (excluding any
     Residential Agreement, Single/Special Project Agreement, Market Recovery Program
     funded projects and District Council 5 Maintenance Agreements) which has more
     favorable economic terms, then the Employers hereunder will have the benefit of any
     such favorable terms. Any signatory contractors performing work scopes covered by
     this Agreement shall be required by the Union to pay an amount equal to the total
     employer cost package under this agreement.


                                                          ARTICLE 2
                                                     SCOPE OF AGREEMENT

2.1 Drywall work as that term is used in this Agreement includes but is not limited to the
     following: All steps to execution of drywall finishing, spackling of all surfaces and
     application of texture finishes where adhesive materials are used, thin wall, radiant
     heat fill and all preparatory work of spotting, taping, finishing and sanding of joints
     and surfaces. Drywall work also includes the handling of all preparatory work
     incidental to drywall finishing of any surfaces. The grouting and caulking of door
     jambs, caulking between sheetrock walls and/or ceilings and adjoining walls, ceilings,
     and floors of other material, spray fireproofing, firestopping, application of exterior
     insulation and/or finishes, flushing of concrete, steel, wood, or plaster surfaces and all
     other work which is usually executed by Drywall Tapers and Finishers; and the
     operation and care on the job site of all tools and equipment used by all trades coming
     under the jurisdiction of the International Union of Painters and Allied Trades.

2.2 Drywall work also includes work, materials, equipment or processes that are
    substituted for the matters covered in Section 1 of this Article.

2.3 Painting work is as defined in the constitution of the International Union of Painters
    and Allied Trades, AFL-CIO; the National Joint Board decisions of record, and local
    area customs and practices.

2.4 This Agreement applies to drywall work to be done at the site of construction,
     alteration, painting, or repair of a building, maintenance, or other work. These terms
     are to be interpreted and applied in accordance with the National Labor Relations Act,
     as amended.

2.5 No limitations shall be placed on the work covered by this Agreement by reason of the
    surface, type of materials, or purpose for which the materials used are designed or
    intended.




                                                                        2
ILIPAT DC S Western We:Menton Area Agreement for the Donee!! Industry
July!, 2016 - June 30,2019
           Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 16 of 116




                                                     ARTICLE 3
                                           RECOGNITION & BARGAINING UNIT

 3.1 If at any time during the term of this Agreement, the Union shows proof, or offers to
       show proof, that a majority of the Employer's employees covered by the labor
       agreement support the Union and have authorized the Union to serve as their
       collective bargaining representative, the Employer will immediately (within five days)
       recognize the Union under Section 9(a) of the National Labor Relations Act as the sole
       and exclusive bargaining representative of all employees within the craft and
       geographical scope of the labor agreement.

 3.2 The Union, and all independent Contractors who have agreed to abide by the wages,
      hours, terms and conditions of employment set forth in this Agreement do hereby
      agree to establish and recognize a single Employer collective bargaining unit for each
      signatory Employer. The Union recognizes the Employer's designated representative
      as the authorized bargaining agent for those Employers in the Drywall and Painting
      Industry operating within the territorial area covered by this Agreement for the type
      of work covered by this Agreement who have or hereafter sign this Agreement.

         3.2.1 Employers covered by this Agreement shall be free to designate their own
                representative for the purpose of collective bargaining; however, such
                designation shall not affect the Employer's right or obligation to make Trust or
                Fund contributions required by this Agreement.


                                                               ARTICLE 4
                                                              DEFINITIONS

4.1 The term "Employer" refers to any person who has agreed, in writing, to comply with
     the terms of this Agreement and includes any person acting as an agent of the
     Employer, directly or indirectly. The term "person" includes one or more individuals,
     partnerships, associations, corporations, joint ventures, legal representatives,
     trustees, trustees in bankruptcy or receivers.

4.2 The term "Drywall Finisher" and/or "Taper" as used in this Agreement (previously
     referred to as journeyman) means persons qualified in the industry who have
     completed an apprenticeship program or have passed the necessary examinations as
     to proficiency as a mechanic to perform the duties pertaining to the Drywall Industry
     as an employee, and who do not contract.

4.3 The term "Apprentice", as used in this Agreement, means persons who are learning
     the Drywall trade who have been accepted by the local Painting, Decorating and
     Drywall Joint Apprenticeship and Training Committee and are registered with the
     Washington State Apprenticeship Council.

4.4 The term "employee", as used in this Agreement, means persons formerly referred to
     as journey worker or Drywall Finisher and/or Taper Apprentice as defined in this
     Article.

                                                                       3
IUPAT DC S Western Washington Area Agreement far the Drywall ladvary
pay 1,2016 - lune 30,2019
                Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 17 of 116




                                                                ARTICLES
                                                          RIGHTS OF THE PARTIES

      5.1 The Union retains all rights except as those rights are limited by the express and
           specific language of this written Agreement. Nothing anywhere in this Agreement
           shall be construed to impair the right of the Union to conduct its affairs in all
           particulars except as expressly and specifically modified by the express and specific
           language of this written Agreement. It is further agreed that nothing contained in this
           Agreement shall be construed as limiting the Union's right to control its internal
           affairs and discipline its members who have violated the Union's Constitution and
           Bylaws, or who have violated the terms of this Agreement, or who have crossed or
           worked behind an IUPAT District Council 5, its affiliated or its affiliations authorized
           primary picket line, including but not limited to such a picket line at the Employer's
           premises or job site where the Employer is engaged in drywall work. This Section is
           not intended and shall not be construed to authorize any conduct that is proscribed
           by the National Labor Relations Act

              It shall not be a violation of this Agreement if the Union advises Drywall Tapers or
              Painters to exercise rights conferred by this Agreement or provided by law.

      5.2 Except as specifically limited by this Agreement, the Employer shall have exclusive
           rights to manage his business, to control and supervise all operations and direct all
           working forces, including, but not limited to, the right to select and hire, discharge
           (with or without cause), promote, transfer, or schedule employees, to control and
           regulate the use of all equipment, materials, tools and other property of the Employer
           and to maintain efficiency among his employees.

      5.3 Liability clause: The parties hereto agree that an act of a member of the Union shall
           not be binding on the Union unless such an act is expressly authorized by said Union.


                                               ARTICLE 6
                             GRIEVANCE PROCEDURE / LABOR - MANAGEMENT BOARD

     6.1 Except as expressly otherwise provided in this Agreement, there shall be no strike or
          lockout on any job over any grievance or dispute between the Union or the Employer
          and all grievances or disputes between the Union and the Employer, arising during
          the terms of this Agreement, shall be settled in accordance with the provisions of this
          Article. The terms grievance or dispute include but are not limited to differences
          concerning the interpretation and application of this Agreement.

     6.2 There shall be established a Labor-Management Board composed of three (3)
          members from Labor and three (3) members from the NWCCA selected by their
          respective parent bodies. This board may interpret the intent of the negotiations of
          the Agreement, act as the grievance committee, establish procedural and record
          keeping guidelines for its operation and promote the industry. The Labor-
          Management Board is authorized to mutually agree to make modification to this
          Agreement as necessary. Any majority decision by the Board shall be final and
          binding on all parties and employees.
                                                4
13   IUPAT DC 5 Western Washington Ares Agreement for the Drywall Industry
     Wlyi. 2016 - June 30,2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 18 of 116




6.3 In the event a grievance or dispute arises, representatives of the Union shall attempt
      to settle the grievance or dispute by contacting the Employer involved within 10
     working days of knowledge of the event or from when the grievant should have
      known of the event but in no event longer than 45 working days from the actual event
     giving rise to the grievance. In the event the grievance or dispute is not resolved,
     either the Union or the Employer is authorized to refer the grievance or dispute to the
      Labor-Management Board. Working days shall be defined as Monday through Friday
     excluding the listed holidays.

6.4 The Labor-Management Board shall act as the Grievance Committee. If a member of
    the Board is involved in the grievance or dispute, then an alternate member shall be
    chosen from their respective group with the decision of the board becoming final and
    binding upon all parties. The hearing shall be held in Seattle, Washington or in a place
    mutually agreed to. Four (4) members of the Board, two from Management and two
    from Labor, shall constitute a quorum to hear each dispute or grievance and voting
    will be by secret ballot. The Board shall endeavor to meet within ten (10) working
    days of the date to the matter is referred to it. If the grievance or dispute is not
    resolved in this manner within ten (10) working days, or if a deadlock exists within
    the Committee, either the NWCCA, the Employer or the Union is authorized to refer
    the matter to arbitration, if advanced in writing by the filing party within thirty (30)
    calendar days from that date.

6.5      If the parties cannot agree on an arbiter, the party requesting arbitration is authorized
         to request the American Arbitration Society or the Federal Mediation and Conciliation
         Service to submit a list of nine (9) names of Northwest Arbitrators, and the Union and
         the NWCCA shall alternately strike eight (8) names from the list, The remaining name
         shall be the arbitrator. The arbitrator chosen will be authorized to hear the dispute or
         grievance submitted to him and his decision shall be final and binding. The
         arbitrator's fee shall be paid by the party who loses the case. The impartial umpire
         may, in his discretion, allocate the fee between the Union and the Employer or
         NWCCA if he believes that the Union, the Employer, nor the NWCCA substantially
         prevailed.

6.6 In the event the Union claims that an Employer has violated any of the trust
     contributions provisions of this Agreement, the Union shall be permitted to take
     economic action against such Employer. If such Employer deposits a certified check
     in the amount claimed by the Union to be due, made payable to the Union, with a local
     bank and gives the Union notice that this has been done, the Union shall be required
     to refrain from further economic action and to submit the matter to the Labor-
     Management Board and the procedure under Section 4 of this Article shall apply. In
     the event the Union takes economic action pursuant to this Section, the Employer
     shall be liable for up to two days lost wages and trust payments on wages sustained
     by his employees.




                                                                        5
1UPAT DC 5 Western VVasInngton Ares Agreement for the Drywall indwtry
July 1,2016 -June 30,2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 19 of 116




  6.7 No claim for back pay, travel time, overtime, or any pay due and payable each week
       will be considered if filed later than 14 days. However, this shall not preclude the right
       to hear any complaints during the terms of this Agreement wherein the evidence
       indicates a condition of chronic or continual violation or to take such remedial action
       as the situation may demand consistent with the intent and purpose of this
       Agreement. To be valid, a grievance must be filed within 10 working days of the
       occurrence or knowledge of the event but in no event later than 45 working days from
       the actual event. Working days are Monday through Friday not counting any listed
       holidays.


                                                                ARTICLE 7
                                                             UNION SECURITY

  7.1 All employees of any Employer covered by this Agreement who are members of the
       Union on the date of execution of this Agreement shall be required by the Employer to
       maintain their membership as a condition of employment. All employees who are not
       members of the Union on the date of execution of this Agreement and all employees
       employed after the execution date of this Agreement shall, on and after the eighth day
       following the date of employment, whichever is later, be required by the Employer to
       become and remain members of the Union as a condition of employment.

 7.2      It is understood and agreed that all parties to this Agreement have agreed to form and
          be a part of a single collective bargaining unit composed of all Employers and Unions
          who are bound by the terms of this Agreement. Accordingly, an employee who is not
          a member of a signatory Union at the time of his initial employment, will be granted
          only one eight (8) day grace period during the life of this Contract.

 7.3 In the event that a worker fails to tender the Administrative Processing Fee or that a
      member of the Union fails to maintain their membership in accordance with the
      provisions of this Article, the Union shall notify the Employer, in writing, and such
      notice shall constitute a request to the Employer to discharge said individual worker
      within 48 hours (Saturdays, Sundays and holidays excluded) or the Employer will be
      liable for Union dues and fees.

 7.4 The Union agrees to hold the Employer harmless in any case where the Employer has
      complied with the written instruction of the Union in accordance with Section 3 above
      and the Employer has complied with Article 12 "Employment of Employees".

 7.5 The Union shall have the right to withdraw its' members during working hours for
      picket duty assigned to such member, providing it does not work a hardship upon the
      Employer. The Union agrees to notify the Employer twenty-four (24) hours in
      advance.




                                                                         6
ILIPAT DC 5 Western Washington Area Agreenienrfor the Drywall Industry
July 7,2016 -June 30,2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 20 of 116




                                                            ARTICLES
                                                       PROTECTION OF RIGHTS

 8.1 Picket Line: It shall not be a violation of this Agreement and it shall not be cause for
      discharge, discipline or permanent replacement for any employee covered by this
      Agreement to refuse to cross or work behind any primary picket line. It shall not be a
      violation of this Agreement, and it shall not be cause for discharge, transfer or
      disciplinary action, if any employee refuses to perform any service that his or her
      Employer undertakes to perform for an Employer or person whose employees are on
      strike.

 8.2 Subcontracting: The Employer shall not subcontract or otherwise transfer in whole or
     in part any drywall and/or any other work performed by members of the IUPAT to be
     done at the site of the construction, alteration, painting or repair of a building,
     structure or other work unless the person, firm, partnership, joint venture,
     corporation or other business entity to whom the work is subcontracted or
     transferred has signed a Collective Bargaining Agreement with IUPAT District Council 5.

 8.3 This Agreement shall apply to all work within the trade jurisdiction of the Union and
      performed by Drywall Finishers, Tapers, and/or Painters. The bargaining unit shall
      consist of all Drywall Finishers and/or Tapers and Apprentice classifications
      contained in schedule "A" and Painter classification set forth in Schedule "B", and the
      Employers recognize the Union as the sole and exclusive representative for all
      Drywall Finishers and/or Tapers, Apprentices and Painters employed by the
      Employers for the purpose of collective bargaining in respect to rates of pay, wages,
      hours of employment and fringe benefits, or other conditions of employment. Only
      the employees in the bargaining unit shall perform the work covered by this
      Agreement.

 8.4 It is the intent of the Employer and the Union to protect all job site work which has
       been traditionally performed by the bargaining unit employees or which is claimable
       as bargaining unit work.

8.5 The Union agrees to cooperate with the individual Employers in achieving maximum
     efficiency and productivity and to work with management and individual Employers
     to eliminate inefficiency, work stoppages and production limitations. It shall be
     considered to be contrary to the purposes and intent of this Agreement for any
     Journey worker or Apprentice to work for other Employers after their regular day's
     employment with one Employer, or for any journey worker or Apprentice to take jobs
     on their own and on behalf of their own selves after regular hours of employment or
     during weekends, holidays and vacations, except as part of an organizing drive. Any
     employee violating this section may be terminated.

8.6 Work Covered: This Agreement covers all drywall and/or painting work which has
     been historically performed by members of the bargaining unit and all work which is
     fairly claimable by such members.



                                                                         7
IIIPAT DC 5 Western Washlnyton Arco Agreement for the Drywoll industry
July 1. 2016 -June 30, 2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 21 of 116




 8.7 Evasion Prohibited: The Employer shall not directly perform, undertake or
      accomplish or attempt directly or indirectly to perform, undertake or accomplish any
      drywall and/or painting work except in complete compliance with all terms and
      provisions of this Agreement.


                                                                 ARTICLE 9
                                                                  SAFETY

 9.1 The Employer agrees that no employee will be allowed to use any poisonous
      materials injurious to the health such as wood alcohol, coal tar products, benzol
      varnish remover, toxic materials and paint with heavy lead content or to perform the
      sanding of other dangerous materials, unless they are protected by every modern
      device and method used for health protection.

 9.2 The safety standards for construction work, the General Safety and Health Standards
      published by the Washington State Health Department of Labor and Industries and
      Federal Occupational Safety and Health Act of 1970, and amendments thereof shall be
      a part of this Agreement.

 9.3      Both Labor and Management agree that both the Employer and the employees will abide
          by all the safety rules, including first aid cards, and regulations as stated in Section 2.

 9.4 The parties signatory to this agreement agree to a substance abuse policy known as
      the Northwest Wall and Ceiling Industry Drug Free Card Program. No employer
      signatory to this agreement shall be required to participate in the Northwest Wall and
      Ceiling program if they so choose.

 9.5 It is agreed that the Employer may return an injured employee to light duty status
       when allowed by the employee's doctor, per state law.

 9.6 The Employer agrees to insure that an adequate source of potable drinking water is
      on all job sites.


                                                          ARTICLE 10
                                                   PIECE WORK PROHIBITION

10.1 Any employee covered by this Agreement who enters into any arrangement (other
      than that described in Addendum A) - expressed or implied, direct or indirect with an
      Employer which contemplates any form of compensation (other than hourly wages as
      provided for in this Agreement) shall be terminated by the Employer and shall not be
      re-employed by such Employer during the term of this Agreement. In addition to any
      and all rights conferred either by law or by the terms of this Agreement, the Union
      shall have the right to picket or strike or both, any Employer who enters into an
      arrangement prohibited by this Article or who fails or refuses to terminate any
      employee who has entered into such an arrangement. The Union shall also have the
      right to terminate the Contract of such Employer.

10.2 Trust Fund contributions shall be based on actual hours worked.
                                             8
 1UP41 DC 5 Western Washington Area Agreement for the Drywall Industry
 July 1, 2016-June 30,2019
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 22 of 116




                                                         ARTICLE 11
                                                   EMPLOYER RESPONSIBILITIES

11.1      The following requirements shall be applicable to all Employers who are parties to
          this Agreement:

          a. Every Employer, bound by this Agreement, is required to notify the Union, in
             writing, by certified mail, within thirty (30) days after any change in ownership. If
             such notice is not given, the Employer shall be liable for all losses sustained within
             the thirty (30) calendar days following such change in ownership.

          b. This Agreement shall apply to all present and subsequently acquired operations of
             the Employer that performs work covered by this Agreement and shall be an
             accretion to the Bargaining Union, including but not limited to newly established
             or acquired business.

          c. The Employer shall not require any employee covered by this Agreement to report
             at the job site or in the shop more than thirty (30) minutes before working time.

          d. In the event the Employer, or any principal involved with the Employer establishes a
             branch of its business, or a subsidiary, or merges with, consolidates with, or acquires
             or establishes a separate business entity within the geographical jurisdiction of this
             Agreement, then the terms and conditions of this Agreement shall apply to such
             branch, subsidiary, merged, consolidated or acquired facility and/or business in the
             event it performs any work covered by the terms of this Agreement.

          e. The Employer agrees that on work performed coming under the scope of this
             Agreement where plans or specifications have been provided by an awarding
             authority said specifications shall be available for inspection by the representative
             of the Union and/or District Council.

          I.    When Employers indicate a desire to perform work coming under the scope of this
                Agreement, they will be required to show to the satisfaction of the Union that they
                have equipment for the work. They shall also be required to hire one Taper who
                shall act as Supervisor at all times. Said Supervisor shall be the first employee
                employed by the general or building Contractor and shall receive nine percent
                (9%) per hour over and above journey level pay. The Contractor shall be required
                to pay all fringe benefits as specified in the Agreement All such Agreements shall
                be filed with the Trust offices who in turn shall accept trust contributions from
                such Employers, The Employer shall at all times be free to select its supervisors
                without recrimination by the Union against the Employer or Supervisor for acting
                in the interest of the Employer.

          g. The following information shall be required when an Agreement is signed:
             Washington State Contractors Registration number and the bond required by this
             Agreement. The Employer may also be required to provide evidence of an
             acceptable bookkeeping system or accounting facilities including proper time
             cards for all employees, and suitable payroll check stubs and other records
             required bylaw. The Union will provide copies of this information to the NWCCA.

                                                                            9
 ItIPAT DC 5 Western Washington Area Agreen fent for the Drywall Industry
 July 1,2016 - June 30,2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 23 of 116




          Ii. In the event any Employer, bound by this Agreement, terminates its' drywall
               and/or painting business, such Employer shall not be permitted to assign or
               transfer this Agreement without the written consent of the Union. A change in the
               Employer's business structure (e.g proprietorship to corporation) or mode of
               doing business shall not justify noncompliance with this Agreement

          i.    Employer party hereto shall not use any corporation or other operation device for
                the purpose of violating his obligations under this Agreement.


                                                        ARTICLE 12
                                                  EMPLOYMENT OF EMPLOYEES

12.1 a. Except as specifically limited by this Agreement, the Employers shall have entire
          freedom of selectivity in hiring and may discharge any employees for any cause
          that they may deem sufficient.

          b. It shall be the responsibility of the Union to dispatch qualified and competent workers.

                  1. Whenever the Employer requests a worker by name to a particular job, the
                     worker/employee shall be responsible to obtain a dispatch slip from the
                     Union which includes wages, benefits, travel or other compensation
                     applicable to the job. Dispatch slips may be faxed directly to the Employer's
                     office. The Union and Employer reserve the right to correct any inaccurate
                     dispatch. A corrected dispatch shall not result in a liability for an Employer
                     of more than twenty-one (21) calendar days prior to correction.

                   2. When a member arrives at the hall for a dispatch slip, the union will remind
                      all potential dispatchees to be prepared to present 1-9 documentation upon
                      reporting to work. 1-9 documentation forms will be available at the union hall
                      upon request. All employees shall comply with State and Federal
                      requirements for employment

          c. New workers to the Local who claim to have a certain degree of skill shall be
              dispatched with notice to the Employer as to how this worker was rated and
             accepted into the Union. Within the first week of employment the Employer will
              evaluate the Tapers skill and ability. If the Employer notifies the Union that the
             Taper is not, in his opinion, a Journey level worker, the Taper will be re-evaluated
             and offered the opportunity to enter the Apprenticeship program at a level
              commensurate with his or her skills. In the event direct entry should become
              limited for any reason the parties shall agree to a replacement provision within 60
              days of a request for such replacement.

          d. As a condition of employment employees shall be required to possess a current
             scaffold user certification, scissor/boom lift certification, fall protection
              certification, OSHA 10 or OSHA 30 certification and current CPR/First Aid
              certification. Labor and management agree to meet to discuss trade related
              curriculum that will be sponsored by the JATC and made available to journey level
              Drywall Finishers.
                                                                          10
 ILIPAT DC 5 Western Washington Area Agreement far the Drywall Industry
 July 1,2016 Jane 30,2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 24 of 116




          e. The Employer agrees not to discriminate against employees because of age. The
              Employer agrees to cooperate with the Union in finding suitable employment for
              employees over 50 years of age.

12.2 Painters, Tapers, and Apprentices will be hired in the manner set forth in this Article.
       Each Local party to this Agreement will maintain separate hiring halls. Hiring halls
       will be operated on an open and nondiscriminatory basis for employment, of this
       particular trade, including Painters and/or Tapers or indentured Apprentices,
       previously employed by Employers in the multi-Employer unit included in this
       Agreement and non-member workers who may make application for a place on the
       appropriate out-of-work list

12.3 When an Employer desires to hire Painters, Tapers, or Apprentices a request shall be
      made to the Local that has jurisdiction over the job. If the order is not filled within
      twenty-four (24) hours the Employer can hire from any source. The Employer shall
      report the name, address and social security number of any employee hired outside
      the hiring hall to the Local having jurisdiction over the job within forty-eight (48)
      hours after the employee begins work. Under no circumstances will any worker be
      employed by any Employer for work covered under this Agreement unless said
      worker has been properly dispatched by referral slip from the Local Union Office.

12.4 Separate out-of-work lists will be maintained for Painters, Tapers, Painters
      Apprentices and Taper Apprentices. The Painter and Taper lists will be divided into
      three (3) parts: "A", "B" and "C". The "A" list will consist of applicants who have two
      or more consecutive years work in the bargaining unit. The "B" list will consist of
      applicants who have three or more years work at the trade. The "C" list will consist of
      all other applicants. A year means one thousand (1,000) hours work within a
      calendar year. Health and Welfare reports will control for purpose of the "A" list.
      Applicants seeking registration on the "B" list have the burden of proving required
      experience. "B" list applicants shall be entitled to register on the "A" list after proving
      twenty-four (24) months residency in the local area and having been registered on
      that Local Union's "B" list for twenty-four (24) months. Unemployed applicants may
      register in any Local Union covered by this Agreement; however, no applicant shall
      register in more than one (1) Local Union at any time. Any applicant who registers on
      the out-of- work lists maintained by any of the Locals party to this Agreement will be
      removed from such lists and required to re-register if said applicant is registered in
      more than one (I) Local Union at any time. All applicants must re-initial their
      respective list every thirty (30) days. Failure to do so will be cause for the Union to
      remove said applicant from the list. Effective July 1, 2011, in order to maintain status
      of the "A" out-of-work list, each employee shall have current certifications for First
      Aid/CPR, OSHA 10, and Scaffold User.

12.5 a. Upon receiving a request for Painters or Tapers, and in absence of specific request
          by name, by the Employer, the Union will first refer from the "A" list. A dispatch
          will not be issued to an otherwise qualified applicant who within the previous
          twelve (12) months was terminated ineligible for rehire, The Employer agrees to
          notify the Union, in writing, of the name or names of any former employees not
          eligible for rehire. It is agreed that the Employer may request applicants by name.

                                                                          'I
 ILIPAT DC 5 Western Wathington Area Agreement for the Drywall ladovery
 July7. 2016 -Jane 30.2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 25 of 116




                Such requests will be honored by the Union if said requests are made in writing;
                and the applicant is registered on the "A", "B" or "C" lists. The Union shall not be
                required to recite the list to the Employer.

          b. Special skills and foreman requests will be recognized if "A" and "B" list applicants
             having such skills are available. Requests by name for special skills or foreman
             must be confirmed in writing within forty-eight (48) hours.

          c. An Appeals Board is hereby established consisting of two (2) members selected by
             the Employer and two (2) members selected by the Union and one (I) neutral
             member selected by the four (4) members for the sole purpose of hearing appeals
             brought about by an applicant who may believe that his rights to referral have
             been violated or infringed upon.

          d. He / she shall have the right to appeal his case before said Appeals Board, by filing
             a brief statement, in writing, setting forth the details of his position and
             forwarding the same to IUPAT District Council 5, 6770 East Marginal Way S. Bldg
             E, #321, Seattle, Washington 98108. IUPAT District Council 5 shall notify the
             other party indicated above and the Board shall meet within five (5) days after
             such notification. A majority decision of the Appeals Board shall be final and
             binding, and shall be complied with. Administration of this Section shall be by the
             Labor-Management Board.

12.6 a. Employees who are working, within the geographical area covered by this
         Agreement for an Employer who is party to this Agreement, may be transferred
         from job to job any place within the area covered by this Agreement, without
         being dispatched to such subsequent jobs, provided however, this exception shall
         not apply if the employee has been laid off or terminated between jobs and
         provided, further, that any such employee must immediately report to the Local
         Union into whose jurisdiction he has been transferred. In each such case, the first
         two employees on the job can be from the Employer. The third employee will be
         from the local area. Beginning with the fourth employee, who can be from the
         Employer, the remainder of the employees will be 50% from the local area and
         50% from the Employer. In the event employees are not available from the local
         area to meet these requirements, any others may be employed as needed to meet
         project requirements. Employers whose regular and permanent business is
         located outside the area covered by this Agreement shall not bring into the area
         covered by this Agreement more than 50% of the employees (supervisors are to
         be included in figuring the 50%) required to perform any job within the area
         covered by this Agreement.

          b. Neither the Employer nor an out-of-work list applicant shall be entitled to subvert
              the ratios called for in 12.6(a). Any applicant who is not a member of the Local
              Union, shall be required to state whether s/he is leaving the jurisdiction of his
              Local Union to continue in the employ of his home firm in some other jurisdiction,
              if such be the case, the applicant shall not be eligible for dispatch by name on the
              out-of-work list.



                                                                         12
 IUPAT DC 5 Western Washington Area Agreement for the Drywall Industry
 July 1,2016 - Jane 30, 2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 26 of 116




          c. A member making application for Clearance Card shall be required to state
             whether s/he is leaving the jurisdiction of his Local Union or District Council to
              continue in the employ of his home firm in some other jurisdiction, if such be the
              case, the applicant shall not be eligible for dispatch by name off the out-of-work
              list.

12.7 An Affirmative Action Program to encourage the employment of minorities and
      women by the Employers covered under this Agreement shall be established. The
      Joint Apprenticeship and Training Committees will do administration.

12.8 The Employer agrees not to discriminate against employees because of race, religion,
      color, sex, national origin, sexual orientation, disability or veteran status.


                                                               ARTICLE 13
                                                             JOB STEWARDS

13.1 The Business Representative of the Union shall, after conferring with the Employer,
      have the authority to appoint a shop or job steward in any shop, or on any job, and so
      notify the Employer in writing of the appointment Stewards shall not be laid-off,
      transferred or terminated without notification to the Business Representative of the
      District Council. They shall have reasonable time to perform the duties of the Steward
      pertaining to Union affairs. Disruptions to productivity shall be minimized.

13.2 The Business Representative shall be permitted on all jobs and in shops where
      employees covered by this Agreement are employed. Disruptions to productivity shall
      be minimized.

13.3 Employees shall not be penalized for participation in Union activities during work
      hours, such as political rallies, volunteer projects, etc., providing it does not put an
      undue hardship upon the Employer. The Union agrees to notify the Employer twenty-
      four (24) hours in advance.


                                                     ARTICLE 14
                                               DRYWALL TAPER APPRENTICES

14.1 It is agreed that the program as completed by the local Joint Apprenticeship and
       Training Committees and approved by the Washington State Apprenticeship and
       Training Council is part of this Agreement. All Apprentices shall be registered with
       the local Joint Apprenticeship and Training Committee (JATC) and the Washington
       State Apprenticeship and Training Council (WSATC).

14.2 Each Employer may be required to employ one Apprentice to each five Tapers or
      major fraction thereof) unless their right to train Apprentices has been revoked by the
      local Apprenticeship and Training Committee. This shall not limit the obligation of
      the Employer to train Apprentices in the proper ratio to the total number of Tapers in
      the shop when substantial local unemployment exists in the area of the Local Union or
      District Council.
                                                                         13
 IIIPAT DC 5 Western Washington Area Agreement [or the Doava0 Industry
 pay 1, 2016 -June 30, 2019
                   Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 27 of 116




      14.3 Apprentices shall enter into a written agreement with the Employers, an association
            of Employers, organization of Employers, or other responsible agencies for a period of
            not less than those provided by the local Joint Apprenticeship and Training
            Committee Standards; all in conformity with the regulations established by the
            Apprenticeship Council of the State of Washington and adopted by the Joint
            Apprenticeship and Training Committee.

      14.4 Employers and members of the Unions agree that all Apprentices working in the trade
            shall attend Vocational School where established for training of said Apprentices, and
            assist in the enforcement of all rules and regulations now in effect and hereafter
            adopted by the local Joint Apprenticeship and Training Committee.

      14.5 All Apprentices failing to attend classes where schools are established for block
            training sessions or nights designated, except by legitimate excuse, shall be
            immediately removed from their work by an authorized representative of the Union
            and shall not be permitted to return to said work until a hearing has been held before
            the local Joint Apprenticeship and Training Committee and the matter settled to the
            satisfaction of said Committee. The parties will request that the JATC notify the Union,
            the last known employer and the NWCCA whenever the JATC suspends or terminates
            an Apprentice from the program.

      14.6 Positively no Apprentice shall be sent to out-of-town work that will interfere or
            prohibit an Apprentice from attending classes designated for school attendance.

      14.7 Drywall Apprentices sent to jobs shall be accompanied by a Drywall Taper until said
            Apprentice has had six months experience at the trade.

      14.8 All Apprentices and Employers subject to the terms of this Agreement shall work in
            strict conformity with the Federal and State Regulations and all applicable JATC
            standards covering drywall Apprentices.

      14.9 No Apprentice shall be allowed to drop his/her apprenticeship card and take out or
            apply to a Local Union for a Journey worker card, unless the local Joint Apprenticeship
            Committee has granted permission.

     14.10      An Employer seeking to hire Apprentices shall first call the Local Union for available
                Apprentices prior to hiring from an outside source.


                                                              ARTICLE 15
                                                     HOURS OF WORK & WORK RULES

      15.1 a. Eight (8) hours shall constitute a day's work; five (5) days shall constitute a week's
                 work, Monday through Friday. A single shift operation shall be established for a
                 minimum of three (3) days.

                b. A single shift operation shall be restricted to the hours between 4:00 a.m. and 6:00
                    p.m. and eight (8) hours of continuous employment (except for meal period) shall

V6                                                                              14
       IIIPAT DC 5 Western Washington Arco Agreement for the Drywall Industry
       July 1.2016 - June 30. 2019
           Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 28 of 116




               constitute a day's work Monday through Friday of each week. In the event the job
               is down due to weather conditions, acts of God or nature or contractual
               requirements of the General Contractor, Monday through Friday, then Saturday
               may, at the option of the Employee and if approved by the Employer, be worked as
               a voluntary make-up day at the straight time rate.

         c. Four ten (10) hour shifts at the straight time rate may be established Monday
            through Thursday or Tuesday through Friday. In the event the job is down due to
            weather conditions, acts of God or nature or contractual requirements of the
            General Contractor, then Friday (when working Monday through Thursday) or
            Saturday (when working Tuesday through Friday) may, at the option of the
            Employee and if approved by the Employer be worked as a voluntary make-up
            day. All hours worked in excess of ten (10) hours a day or forty (40) hours a week
            must be compensated at the overtime rate.

         d. Hours outside and/or in excess of the above shall be paid at the appropriate
            overtime rate. The first two (2) hours of overtime in a day, Monday through Friday
            for the eight (8) hour day shall be at the rate of time and one-half. Hours in excess
            of ten (10) hours per day shall be paid at the rate of double time. All employees
            shall receive a fifteen (15) minute break after three (3) hours worked as well as a
            thirty (30) minute break after five (5) hours.

         e. No employee shall be discharged, laid off, disciplined, replaced or transferred for
            refusing to work a make-up day.

         f. In the event of a civil emergency such as, but not limited to, earthquakes, floods, or
            fires, starting time of the shift may be made to fit the emergency and eight (8)
            hours in any twenty-four (24) hour period may be worked at straight time. In
            order to work such shift, mutual agreement shall be received.

         g. Special Shifts: When due to conditions beyond the control of the Employer or
            when contract specifications require that work can only be performed outside the
            regular day shift, then a special shift, upon three (3) days written notice to the
            Union may be worked, Monday through Friday at the straight time rate. The
            starting time of work will be arranged to fit such conditions of work. Such shifts
            shall consist of eight (8) hours of work for eight (8) hours of pay or ten (10) hours
            of work for ten (10) hour of pay on a four-ten shift.

         h. When an employee is called out to work without at least eight (8) hours off since
            his/her previous shift, all such call out time shall be paid at the applicable
            overtime rate until he/she shall have eight (8) hours off.

              Holiday Week: In the event that a holiday is celebrated during the week (Monday
              through Friday), the remaining four days of the week may be worked as a four-ten
              shift at the straight time rate on a voluntary basis with three (3) days' notice to the
              Union.



                                                                        I5
IUPAT DC 5 Western Washington Area Agreement for the Drywall Industry
My 1,2016 -pine 30. 2019
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 29 of 116




15.2 Work performed on Saturday shall be paid for at the rate of time and one-half for the
      First eight (8) hours and at the rate of double time thereafter. Work performed on
      Sunday or holidays shall be paid for at the rate of double time.

15.3 The following shall be recognized as legal holidays: New Year's Day, Memorial Day,
      Fourth of July, Labor Day, Thanksgiving Day, Friday after Thanksgiving, Saturday after
      Thanksgiving, Christmas Eve and Christmas Day. If a holiday falls on Sunday, the
      following Monday shall be considered as a holiday. Overtime rate of double time shall
      apply to the above holidays, except no work at all shall be performed on Labor Day.
      Martin Luther King Day will be recognized as a day of observance and any employee
      can take the day off without recrimination provided the employee gives the Job
      Superintendent 48 hours notice s/he will be observing the holiday.

15,4 Two shift operations shall consist of five (5) or more consecutive days. The day shift
      shall work eight (8) hours for eight (8) hours pay. The swing shift shall receive eight
      (8) hours pay for eight (8) hours worked. The graveyard shift shall receive eight (8)
      hours pay for seven and one-half (7-1/2) hours worked. On a multiple shift operation
      the Friday graveyard shift ending on Saturday morning will be considered Friday
      work The Saturday graveyard shift ending Sunday morning will be considered
      Saturday work. The Sunday graveyard shift ending on Monday morning will be
      considered Sunday work.

15.5 Three Shift Operation

          First Shift - The regular hours of work on the first shift of three shift operations shall
          be eight (8) hours of continuous employment, except for lunch period at mid-shift,
          between the hours of 4:00 a.m. and 6:00 p.m.

          Second Shift - The second shift shall be seven and one-half (7-I/2) hours of continuous
          employment except for lunch period at mid shift, and shall be paid for at eight (8)
          hours at the straight time hourly rate.

          Third Shift - The third shift shall consist of seven (7) consecutive hours of
          employment, except for lunch period at mid shift, and shall be paid for at eight (8)
          hours at the straight time hourly wage rate.

15.6 Where a single shift starts at a premium rate and carries over to a lesser rate, the
      starting rate continues, unless there is a full eight (8) hour break between shifts,

15.7 Personal hand tools furnished by the Taper shall consist of broad knives 1", 2", 4", 6",
      10", 12", hand mixer, mud pan, scrub brush, pole sander, snips, 2 buckets, utility knife,
      file, Phillips screw driver, tape reel, hammer, hand sander and whites, (please see
      attached list). The Employer shall furnish all tools with movable parts, all power tools
      and stilts. The Employer will keep all stilts in good working conditions and will pay
      for all the repairs.




                                                                         16
 ItIPAT DC5 Western Washington Area Agreement for the Drywall Industry                                 \
 July 1. 2016 -June 30.2019
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 30 of 116




            On jobs where four (4) or more employees are working the contractor agrees to
            provide secure storage for the employees tools. If the employer fails to provide secure
            storage for the employees the employer shall be liable for the employees required
            personal hand tools.

            The use of stilts should not be a requirement of employment. If stilts are used, they
            will not exceed 36" in height or be used in unsafe working conditions.

 15.8 Any new materials or equipment coming into the trade and, after proper analysis
       considered injurious to the health, shall not be used.

 15.9 Employees are not required to report to the job or shop more than 30 minutes before
       working time.

15.10 No employees shall resort to any extreme measure to rush one another and thereby do
       injury to the trade.

15.11 It shall be understood that the preparation of materials and equipment, or the cleaning
        up and removal of same, is to be performed by employees or Employers, within
        working hours. All spray texture employees shall have sufficient cleanup time.
        Employees shall be allowed five (5) minutes before lunch and at the end of a shift for
        personal cleanup.

15.12 Employees who report at the time they are instructed by the Employer or his agent,
       and who are not put to work, shall be paid two (2) hours pay and shall remain at the
       job-site for the two (2) hours if required by the Employer, except where employees are
       not put to work because of inclement weather or other conditions beyond the
       Employer's control. All employees when ordered to work must be guaranteed a
       minimum of two (2) hours pay which will be compensated at the appropriate rate,
       including overtime if applicable. If the Union dispatches a worker to the Employer and
       the worker turns out not to be legally employable or fails an appropriately
       administered pre-employment drug test due to drug use, the two (2) hours show up
       pay shall not be applicable and the worker shall receive no other compensation for the
       drug testing time.

15.13 It shall not be condition of employment, but the employee shall be permitted, at their
        discretion, to haul in his or her vehicle at no additional expense to the employer: Hand
        tools (excluding Ames taping tools or the equivalent thereof), Cord, Drill Motor, Stilts,
        Material.


                                                            ARTICLE 16
                                                     TRAVEL PAY & SUBSISTENCE

 16.1 Zone Pay Differential: The parties recognize that it is sometimes inconvenient to get
       to the job location because of varying distances. It is agreed and understood that
       while traveling to and from work, the employees are not within the course and scope
       of their employment and the relationships of Employer-employee do not commence
       until the hourly wage commences.

                                                                             17
   f t/PAT DC 5 Western Washington Area Agreement for the Drywall Irrlagry
   July 1,2016 - June 30,2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 31 of 116




          General Travel Conditions: When the only access roads to a job require employees to
          travel into a higher travel zone and back to the zone in which the job is located, then
          the employees shall be paid the zone pay differential provided for the higher zone.

          Toll and Ferry Fares: All necessary ferry or other forms of water transportation are to
          be reimbursed by the Employer in the following instances and manner:
            Employees will be reimbursed at the passenger's fare or passenger's carfare when
            substantiated by receipts.
            When employees elect to live at or near the project and forego daily ferry travel, it is
            recognized that they are entitled to the prerogative of visiting their homes for the
            weekend, and in that event, ferry charges shall be paid for such weekend travel as
            substantiated by receipts.
            When circumstances make it necessary that a toll bridge be utilized, the employees
            will be reimbursed accordingly.

          Board and Lodging: When the Employer provides camp or board and lodging, the
          basic wage scale will be observed and the rate for camp and board and lodging will
          not exceed $3.00 per day to be paid by the employee. Any costs over $3.00 per day
          will be absorbed by the Employer. The applicable travel shall apply on the first and
          last day of employment, with the exception that should the employee quit of his/her
          own volition prior to five (5) days employment, travel expenses shall be allowed for
          the first day only. Jobs in remote areas where camp or board and lodging is not
          provided and housing is inadequate or cost for housing is prohibitive, the Employer
          will make every effort to arrange for housing at reasonable rates for the employees.

          Remote Projects: On dam, hydro-electric, building projects and other remote
          engineering projects such as airports, refineries and radar or radio installations, but
          not limited thereto, where the Employer provides camp or board and lodging,
          required travel time will be paid for the initial trip to the job and return. Payment of
          travel time on the return trip will be paid to all employees, including discharges and
          layoff; the only exception that shall apply will be as to those employees that remain on
          the job less than thirty (30) calendar days who voluntarily quit

16.2 Zone Pay: Zone pay differential shall be paid on jobs located outside of the free zone
      computed from the city center of the following listed cities:

                       Aberdeen                  Bremerton               Mount Vernon    Renton
                       Anacortes                 Centralia               Olympia         Seattle
                       Auburn                    Everett                 Port Angeles    Shelton
                       Bellingham                Hoquiam                 Port Townsend   Tacoma

                                   Zone A:                0-25 mile radius miles - free
                                   Zone B:                Over 25 radius miles -$3.00 per hour

            In the event the employee lives closer to the job site than the closest Zone city
            center, the employee's home shall be used as the starting point for the purpose of
            travel pay.

                                                                         18
 lUPAT DC 5 Western WoshIngton Area Agreement for the Drywall Industry
 July1, 2016 - lune 30,2019
                    Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 32 of 116




       16.3          Parking Fee: If an employee is required to park his vehicle at a parking lot, and is
                     subsequently the same day required to remove his vehicle and park in another
                     parking lot due to direction given by his Employer, the employee shall be entitled to
                     reimbursement for said second parking upon presentation of signed parking lot
                     ticket to Employer.

       16.4          On job sites that mandate remote parking requiring shuttle transportation, the
                     practice shall be that Employees travel one way on the Employers time and the
                     other way on their own time. It is understood that the Employer may designate.



                                                                     ARTICLE 17
                                                                  OUT OF AREA WORK

       17.1 The employer, when engaged in work outside the geographical jurisdiction of IUPAT
             District Council S may employ SO% of the workers needed for such work from his
             home area. When workers are unavailable from the area where the work is to man
              the other 50% of the crew, any other may be employed as needed to meet project
             requirements.

       17.2 In the event that an Employer takes any employee outside of the general area covered
              by this Agreement, such employee shall receive the higher of the rates of pay or better
              working conditions as specified in this Agreement, or in the prevailing Agreements in
              the area where they are working and in all events the Employer shall continue to pay
              the hourly contributions for all Trusts as specified in this Agreement on such
              employees.

       17.3 The Employer party hereto shall, when engaged in work outside the geographical
             jurisdiction of this Agreement, comply with all of the lawful clauses of the collective
             bargaining Agreement in effect in said other geographical jurisdiction and executed by
             the Employers of the industry and the Local Unions in that jurisdiction including, but
             not limited to, the provisions of the wages, hours, working conditions and all fringe
             benefits therein, provided there shall be no dual fringes.

       17.4 Labor and Management agree to cooperate to work together to negotiate with the
             responsible parties in the rest of the State a statewide Drywall Agreement. In the
             event a statewide Drywall Agreement is negotiated, it is mutually agreed that it shall
             not be substandard or inferior in any way to the Western Washington Area
             Agreement for the Drywall Industry.



                                                                     ARTICLE 18
                                                                  OVERTIME PERMIT

       18.1 Employers who are working outside their usual local areas within Western
             Washington must report their jobs to the Local Union in the area of work or to the
             District Council. Overtime jobs on, Sundays and holidays regardless of the area will
             likewise be reported.

                                                                                 19
<),6    IIIPAT DC 5 Western Washington Area Agreement for the Drywall Industry
        jilly 1, 2016 -lune 30, 2019
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 33 of 116




18.2      If the Employer fails to strictly comply with the requirements of this Article, the
          District Council and/or Local Union will send a warning letter with a copy to the
          NWCCA, that on any future violation, the Employer shall be required to pay one hour
          at the basic rate for each hour worked to the Apprenticeship Fund in the area of the
          violation.


                                                         ARTICLE 19
                                                    WAGES & CLASSIFICATION

19.1 All wages, travel and subsistence pay shall be due and payable by negotiable check
      payable on demand at par or by lawful currency in an envelope. In either case, it shall
      include a receipt (check-stub) showing the employee's and Employer's names, rate of
      pay, dates and hours work both regular and overtime, travel and subsistence pay and
      all deductions made and amount due. No more than three (3) days pay shall be held
      back. The said payments shall conform to all provisions pertaining to the payment of
      employees as required in this Agreement and Federal and State Laws. Violation of
      this clause shall be deemed sufficient reason for removal of employees by a Local
      Union and/or District Council Representative, and said removed employees shall be
      paid waiting time as per Section 6 of this Article.

19.2 In the case of an out-of-town Contractor, a reasonable time or arrangement must be
       allowed to secure the employee's pay, but in such cases the waiting period shall not
       start until the beginning of the 2nd shift, in which the discharge or layoff occurred
       except Saturday, Sunday and holidays. Employees must report to the Local Union no
       later than 12:00 noon the following day after such wages are due and payable.
       Established payday shall be recorded with the Union by all signatory members to the
       Agreement. Requests for additional time, or variations to this Section, must be filed
       with the Local Union or District Council prior to any change in the regular pay period.

19.3 Employees feeling they have a grievance pertaining to any compensation for wages,
      travel time or board and room shall file such claim with their Employers as soon as
      possible. To be valid a grievance must be filed within 10 working days of the
      occurrence or knowledge but in no event later than 45 working days from the actual
      event. Working days are Monday through Friday not counting any listed holidays.

19.4 a. It is agreed by the Union that the wages and conditions described in this
           Agreement are the minimum wages and conditions for dispatching of employees
           and no employee shall be permitted to work for any Employer signatory to this
           Agreement for wages or under conditions below the minimum described herein.

          b. If the Union enters into an Agreement applicable to work covered by this Contract
              which contains lesser wages or fringe benefits than provided herein, the Employer
              parties to this Contract shall be permitted to pay such lesser wages or benefits;
              provided, however, that this paragraph shall not be applicable to single job
              Agreements which the Union enters into for the purpose of permitting an
              Employer party to this Contract to compete against a nonunion Contractor or to a
              targeted Market Recovery Job Site.

                                                                         20
 HIPAT DC 5 Western Washington Area Agreement for the Drywall Industry
 pily 1,2016 -June 30, 2079
                   Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 34 of 116




     19.5 Workers shall be paid in full once each week (on the same day), but in no event shall
           more than five days after the regular pay period (Saturday and Sunday excluded)
           wages be withheld. If the regular payday falls on a holiday, the workers shall be paid
           on the last regular workday preceding the holiday. Payment, if so desired, may be
           made by regular mail (with postmark cancellation date accepted as proof of payment
           date) or, by mutual consent of employee and employer, direct bank deposit.

     19.6 Employees laid-off for lack of work or who quit must be paid in full by the next
           regular pay period. The employee may receive his pay in person at the Employer's
           place of business or by mail. Employees discharged must be paid in full by the next
           regular pay period. Failure to do so, or failure to pay and employee on the regular
           payday, or payment of an employee by N.S.F. or otherwise non- negotiable check shall
           constitute a separate and willful violation of this Agreement. If an employee incurs
           N.S.F. charges because of having received an N.S.F. check from the Employer, the
           Employer will be liable for all N.S.F. charges from the employees' bank. In such
           instances, the Union may, at its' discretion, assess damages against such Employer to
           the extent of time and one-half of the employees' regular rate of pay for all "waiting
           time" including Saturdays, Sundays or holidays, or take any other remedial steps as
           outlined in the Agreement "Waiting time" shall be construed, for the purpose of this
           Section, as not more than eight (8) hours in any 24-hour period during which an
           employee has not received pay.

     19.7 The Employer may, at their discretion, have one ten (10) day grace period from the
           date of the original check in which to provide a replacement.

     19.8 The Employer may request the Employee to sign an affidavit, or other instrument,
           with a statement that Employee will not, if the check is found or returned to the
           Employee, cash the first check.

     19.9 In the event a replacement check is cashed, in addition to a lost, stolen or damaged
            check, the Employer may charge interest, penalties and administrative fees to the
            Employee.

    19.10 Should any employee cash, deposit or otherwise accept funds from the transfer of an
            original check and also from a replacement check, issued in addition to the original
            the employer may pursue from the employee, by all legal methods, the repayment of
            the original check amount in full.

    19.11 The refunding of wages (commonly referred to as kickbacks) to Employers or
           acceptance of said refund (or kickback) by an Employer shall constitute a distinct and
           separate violation of this Agreement. This Section shall be in addition to any right
           accruing in Sections 221 and 225 of the Federal Labor Code that makes "kickbacks"
           punishable by fine and imprisonment.

    19.12 In the event a Public Works Project (Prevailing Wage Job) is determined by either a
            Federal, State or other Public Agency to contain a different wage rate than the
            negotiated Union wage rate in this Agreement, the Employer shall be allowed to use
            the prevailing wage rate in their bidding process, and in payment of the prevailing


<      IUPAT DC .5 Western Washington Area Agreement for the Drywall Industry
       July 1, 2016 -Jane 30,2019
                                                                                21
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 35 of 116




           wage rate to employees covered by the Agreement. Fringe benefit rates, the work
           day, the workweek and overtime rates shall be those as provided for elsewhere in this
           Agreement. The Employer agrees to cooperate with the appropriate public agency
           and the Union in filling out wage survey information as requested by the appropriate
           public agency or the Union. The Union agrees to dispatch employees at the prevailing
           wage rate to Employers who are in compliance with all other provisions of this
           Agreement.

19.13 On or before June 17th the Union must notify the Employer, via registered mail, of how
        the wages for the July 1st revised wage scale will be divided between wages and fringe
        benefits. At the Employers option, if notification is not received before June 17th, the
        Employer will not be responsible to pay per the revised breakdown for a period of ten
        (10) days. Contract anniversary years shall be exempt from this article.

19.14      Wages & Benefits

                 Journeyman Drywall Finisher (Taper)

                                                       July 1,2016             July 1.2017    July 1 2018
                        Hourly Wage                         $ 38.65
                        Health 82. Welfare                 $ 7.14
                        IUPAT Pension                      $ 4.87              +$1.67/hr       +$1.84/hr
                        WW Pension                         $ 4.10                 on              on
                        Industry Fund                      $ 0.35              7/1/2017        7/1/2018
                        Apprenticeship                     $ 0.50
                        LMCF                               $ 0.05
                        Total Package                      $ 55.66              $ 57.33         $ 59.17


                 Employee Deductions:
                 Dues Check-off          - 3.3% of gross wages
                 Market Recovery Program - $0.60 per hour                                    (Journey Level Only)
                 Journey Training Fund   - $0.35 per hour                                    (Journey Level Only)


                Foreman Pay: Any Drywall Finisher (Taper) designated as Foreman shall be paid,
                as a minimum, an additional nine percent (9%) over the Journey Level rate. When
                there are four (4) or more Drywall Finishers on the job at least one (1) will be a
                Foreman.

                General Foreman Pay: Any Drywall Finisher (Taper) designated as General
                Foreman shall be paid, at the minimum, an additional nine percent (9%) per hour
                over the Journey Level rate.




                                                                          22
  IUPAT DC 5 Western Washington Area Agreement for the Drywall Industry
  July 1,2016 - June 30,20)9
                    Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 36 of 116




                       Apprentice Wage Scale:

                            1st Bracket                  50% of Drywall Finishers scale   $ 1933
                            2nd Bracket                  55% of Drywall Finishers scale   $ 21.26
                            3rd Bracket                  65% of Drywall Finishers scale   $ 25.12
                            4th Bracket                  75% of Drywall Finishers scale   $ 28.99
                            5th Bracket                  85% of Drywall Finishers scale   $ 32.85
                            6th Bracket - 90% of Drywall Finishers scale                  $ 34.79
                           Thereafter, 100% of Drywall Finishers scale.

                       Full fringes are to be paid on all Apprentices.

      19.15 Painters: Painters will have parity to wages and benefits as in the current Western
             Washington Area Agreement for the Professional Painting Industry.



                                                        ARTICLE 20
                                         JOURNEY LEVEL EDUCATIONAL OPPORTUNITIES

       20.1 Labor and management are committed to continuing Journey worker training and the
             lifelong learning process. A Labor-Management Committee consisting of no more
              than three (3) from each party shall meet on a quarterly basis to develop, monitor,
              and enhance a program to facilitate this common desire. A few examples of the topics
              that could be included in this program are, but not limited to: Safety, new material
             and techniques for installation, production techniques, ESL and ergonomics. This
              committee will work in conjunction with the JATC in development, monitoring and
              enhancement of the program.

       20.2 In the event a Journey level worker should not be working at that level and
             educational opportunities be needed using the same standards as the Union and
             Employer have used in Article 12.1(c) then, Article 12.1(c) shall apply to such worker.
             The Union may grieve the determination of the Employer to invoke this provision
             with respect to any employee it believes is being unjustly affected.

       20,3 Commencing on July 1, 2016, Labor agrees to divert thirty-five ($0.35) per
             compensable hour to establish a continuing education fund to provide for stipends to
             Journey workers to attend classes and obtain the certifications required under Article
             12.1(d). The fund will be administered by the IUPAT Local 364.



                                                                          ARTICLE 21
                                                                           TRUSTS

       21.1      Each Employer signatory to this Agreement is required to make reports to the Trusts
                 (see Article 22) and remit with contributions, if any due to Western Washington
                 Painters Pension Trust, Zenith American Solutions, Inc., 201 Queen Anne Avenue
                 North, #100, Seattle, Washington 98109-4896 (hereafter called the central
                 distribution point) or such other place as may be designated. The report and payment

(15     11.1PAT DC 5 Western Washington Area Agreement for the Drywall Industry
        July!. 2016 -June 30. 2019
                                                                                  23
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 37 of 116




          must be postmarked by the Post Office no later than the 15th day of the month
          following the month in which the hours were worked. If, in the opinion of a CPA, as
          provided for in Section 4 and 5 of this Article, employed by the Union of any of the
          Trust Funds, the Employer has failed to maintain accurate time records, it shall be
          conclusively presumed that each employee who performed any services in a given
          week worked 40 hours in that week.

21.2 In the event an Employer fails to make any of the contributions or remittances as
       required by this Contract, such Employer shall be required to pay in addition to the
       principal sum due, liquidated damages in the amount of $12.50 for each month's
       delinquency (divided as follows: $5,00 to Health and Welfare; $5.00 to Pension; and
       $2.50 to Apprenticeship) or 10% of the amount due, whichever is greater, and shall
       also be liable for reasonable attorney's fees and the costs of collection. In the event
       suit is initiated it is agreed that such suit shall be filed in a court of competent
       jurisdiction (either State or Federal) located in King County, Washington.

21.3 By entering into this Agreement, the Employer adopts and agrees to be bound by the
      terms of the Trust Agreements establishing the Funds referred to in this Article and
      agrees to be bound by all past and future lawful acts of the Trustees of each such
      Fund. The Employer shall not be bound by the terms of any Trust Agreement or the
      actions of the Trustees of any Trust Fund unless the Employer is obligated to make
      contributions to such Fund pursuant to this Contract.

21.4 The Grievance Committee, Trusts, or Union shall have the authority to appoint a C.P.A.
       who shall have the right to enter upon the Employer's premises at reasonable times,
       during normal business hours, and inspect and copy business records and conduct
       other relevant duties to function as ordered by the Grievance Committee, Trusts or
       Union. Such records as required by said agent to perform his duties will be provided
       by the Employer.

21.5 It shall be the duty and right of the Trustees of the Trusts to audit each Employer
       party to this Agreement once each three (3) years. The net cost of any such audit shall
       be borne pro-rata by the Trusts and the Union.

21.6 If an Employer audit conducted under the authority granted by this Agreement
       reveals an under payment of either wages or fringe benefits (Health and Welfare,
       Pension, Apprenticeship, etc.) the Employer shall be required to pay the entire costs
       of the audit and liquidated damages due; unless, the under payment of fringes as
       revealed by an audit is less than 2% for the period under audit.

21.7 The Trustees of each of the Trusts shall be obligated to accept contributions from any
      Employer who is party to an Agreement with the Union. The term Employer as used
      in this Section includes governmental and quasi-governmental entities,

21.8 Employers having working Agreements with Unions affiliated with the Union of
      Painters and Allied Trades may participate in the Trusts by adopting the Agreement
      and Declaration of Trusts and conforming to regulations as determined by the
      Trustees of such Trust.

                                                                          24
 I UPAT DC S Western Washington Area Agreement for the Drywall Industry
 July 1,2016 - June 30,2019
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 38 of 116




 21.9 Election and terms of Trustees shall be in accordance with the Agreement and
       Declaration of the Trusts, and amendments to the Trusts will be acted upon by the
       Industry Board in lieu of the Western Area Council.

21.10 No Industry Funds shall be expended by the NWCCA for any of the following
       purposes:

                    a     Lobbying in support of anti-labor legislation.

                     b. The subsidizing of the NWCCA or Contractors during a period of authorized
                        strike or lockout.

                     c. Payments directly or indirectly to any Union, representative of any Union, or
                        representative of any employees employed by any person required to make
                        contributions to the benefit of any individual Employer, or to the operation
                        and maintenance of the NWCCA, provided, however, that any representative
                        of the NWCCA and the NWCCA itself may be paid such sums as are
                        reasonable and equitable for actual services rendered in connection with any
                        authorized purpose.

                     d. Any purpose which is contrary to existing law.

21.11 Accounting of expenditures of Industry and Specifications Funds shall be available to
       the NWCCA, IUPAT District Council 5 and/or Unions upon request


                                                           ARTICLE 22
                                                   TRUST FUNDS BENEFIT LEVELS

 22.1 Trust Funds heretofore established for the benefit of the employee shall continue in
       full force and effect provided, however, that the Union shall have the option to apply a
       portion of any wage increase to maintain or increase the level of benefits under any of
       the Trust Funds and provided further the Union shall have complete discretion with
       respect to the allocation of any increase or increases which shall accrue during the
       term of this Agreement

 22.2 TRUST FUND PAYMENTS - All fund payments are in addition to wages and other
       benefits provided for in this Agreement. Each Employer agrees to pay, on behalf of
       each employee (both Union and non-Union) the following fringe benefits for each
       compensable hour received by such employee:

                    a. Effective upon ratification, each Employer shall pay into the Painters Trust
                        Health and Welfare, Dental and Vision Plans seven dollars and fourteen cents
                        ($7.14) per compensable hour.

                    b. Effective upon ratification, each Employer shall pay into the Western
                       Washington Apprenticeship and Training Trust for the Painting and Drywall
                       Industry fifty cents ($0.50), with five cents ($0.05) per hour being forwarded
                       to the International Joint Apprenticeship and Training Fund.
                                                       25
   IIIPAT DC 5 Western Washington Area Agreement for the Drywall Industry
   ply 1.2016 -lime 30.2019
           Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 39 of 116




                  c. Effective upon ratification, each Employer shall pay four dollars and ten cents
                     ($4.10) per compensable hour for each employee to the Western Washington
                     Painters Defined Contribution Pension Trust. The Trustees and the Trustors
                     of the Western Washington Pension Plan are permitted to amend the Plan to
                     an individual contribution such as a 401(a) type plan or to authorize a
                     replacement plan.

                  d. Effective upon ratification, each Employer shall pay four dollars and eighty-
                     seven cents ($4.87) per compensable hour for each employee to the
                     International Union of Painters and Allied Trades (IUPAT) Union and
                     Industry Pension Fund.

                  e. Effective upon ratification, each Employer shall pay five cents ($0.05) per
                     compensable hour for each employee to the IUPAT Labor Management
                     Cooperation Fund.

22.3 Payments to all Trusts including Pension on behalf of all Apprentices shall commence
       with the first hour of employment.

22.4 Effective upon ratification, each Employer agrees to pay on or before the fifteenth
      (15th) of each month thirty-five cents ($0.35) per compensable hour on all employees
      to the Northwest Wall & Ceiling Industry Trust Fund.

22.5 Effective upon ratification, all Employers signatory to the Western Washington Area
       Agreement for the Drywall Industry dated July 1, 2016, agree to administrative dues,
      commonly known as dues check-off adopted by the Western Washington Area Local
       Unions (plus any and all dues, withholdings or assessments approved by the Unions
      as a wage deduction). The Employers also agree to deduct sixty cents ($0.60) per
      compensable hour from Journey level employees (on all non federal Davis Bacon
      work) for the Union Market Recovery Program.

         The Employers further agree that on or before the 15th of each month, on uniform
         reporting forms furnished by the distribution agency, to remit deductions of 3.3% of
         gross wages on all employees to the central distribution point (plus any and all dues,
         withholdings or assessments approved by the Union as a wage deduction), the
         Western Washington Painters Pension Trust, 201 Queen Anne Avenue North, #100,
         Seattle, Washington 98109-4896.

         The obligation to the Employers shall apply only as to employees who have
         voluntarily signed a valid dues deduction authorization card to be furnished by IUPAT
         District Council 5.

         On or before the 15th of each month, the Employers will submit a list of all employees
         covered by the Agreement who have not signed a dues deduction authorization card,
         together with the number of hours worked by each such employee during the month
         previous.



                                                                    26
 IUPAT DC 5 Western Waslungton Area Agreement for the   vat du rY
 July 1,20)6 -June 30,2019
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 40 of 116




                                                        SAMPLE AUTHORIZATION CARD

                   I hereby authorize and direct my present Employer and any other Employer by
                   whom I may be employed, (if such Employer has a Labor Agreement with IUPAT
                   District Council 5) to deduct 3.3% of gross wages (plus any and all dues,
                   withholdings or assessments approved by the Union as a wage deduction) from
                   my wages and promptly transmit such moneys to IUPAT District Council S. This
                   authorization shall be in effect for the term of the current Labor Agreement or for
                   one year, whichever is the earlier, and shall automatically renew itself for
                   successive one year periods, unless rescinded by written notice given to IUPAT
                   District Council 5within the 60 day period preceding the automatic renewal of the
                   authorization.

                    In case more authorization cards are needed call (206) 441-5554


                    DATE                                                      SIGNATURE



                                                               ARTICLE 23
                                                             IUPAT PENSION

23.1 Commencing with July 1, 2016, the Employer agrees to make payments to the IUPAT
      Union and Industry Pension Fund for each employee covered by this Agreement, as
      follows:

                  a. For each hour or portion thereof for which an employee receives pay, the
                     Employer shall make a contribution of four dollars and eighty-seven cents
                     ($4.87) to be allocated to the IUPAT Union and Industry Pension Plan.

                  b. For the purpose of this Article, each hour paid for, including hours
                     attributable to show up time, and other hours for which pay is received by
                     the employee in accordance with the Agreement, shall be counted as hours
                     for which contributions are payable.

                  c. Contributions shall be paid on behalf of any employee starting with the
                     employees' first day of employment in a job classification covered by this
                     Agreement.

                  d. The payments to the Pension Fund required above shall be made to the
                     IUPAT Union and Industry Pension Fund, which was established under an
                     Agreement and Declaration of Trust, dated April 1, 1967. The Employer
                     hereby agrees to be bound by and to the said Agreement and Declaration of
                     Trust, as amended from time to time, as though he had actually signed the
                     same.

23.2 The Employer hereby irrevocably designates as its' representatives on the Board of
      Trustees such Trustees as are now serving, or who will in the future serve, as
      Employer Trustees, together with their successors. The Employer further agrees to
      be bound by all actions taken by the Trustees pursuant to the said Agreement and
      Declaration of Trust, as amended from time to time.

                                                                         27
 IUPAT DC 5 Western Washington Area Agreement for the Drywall Industry
 July 1,2016 -June 30,2019
                Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 41 of 116




    23.3 All contributions shall be made at such time and in such manner as the Trustees
          require: and the Trustees may at any time conduct an audit in accordance with Article
          V, Section 6 of said Agreement and Declaration of Trust.

    23.4 If an Employer fails to make contributions to the Pension Fund within twenty (20)
           days after the date required by the Trustees, the Union shall have the right to take
           whatever steps are necessary to secure compliance with this Agreement, any other
           provision hereof to the contrary notwithstanding, and the Employer shall be liable for
           all costs of collection of the payments due together with attorney fees and such
           penalties as may be assessed by the Trustees. The Employers liability for payment
           under this Article shall not be subject to, or covered by, any grievance or arbitration
           procedures or any "no-strike" clause that may be provided or set forth elsewhere in
           this Agreement.

    23.5 The Pension Plan adopted by the Trustees shall at all times conform with the
          requirements of the Internal Revenue Codes so as to enable the Employer at all times
          to treat contributions to the IUPAT Union and Industry Pension Fund as a deduction
          for income tax purposes.


                                                                  ARTICLE 24
                                                                 SEPARABILITY

    24.1 Should any part of, or any provision herein contained be rendered or declared invalid
           by reason of any existing or subsequently enacted legislation, or by any decision of
          any agency or a court of competent jurisdiction, such invalidation shall not invalidate
           the remaining portions thereof; provided however, upon such invalidation the parties
          signatory hereto agree to immediately meet to renegotiate such parts of provisions
          affected. If agreement is not reached within sixty (60) days after negotiations are
           requested, the Employer or the Union shall have the right to take economic action.
          The remaining parts or provisions shall remain in full force and effect.

    24.2 This Agreement is not intended to and shall not be construed to permit acts that
          violate any valid Federal or State law. This Agreement is not intended to nor shall it
          be construed as creating, recognizing or imposing, on the Union or Employer any
          common law duties.

    24.3 Any changes in this Agreement, or amendments before its' date of expiration, must be
          approved by a majority respectively of the Unions, and Chapters before becoming
          operative, and if so approved, shall be observed by and shall be binding to all parties
          signatory to this Agreement.

    24.4 This Agreement (including Addenda) may be executed in multiple counterparts, all
          such counterparts shall constitute, when taken together, one and the same instrument
          as if all such signatories were contained in the original,

    24.5 Job Notice: The Employer will notify the 1UPAT District Council S office of every job
           that the Employer has undertaken or been contracted to perform.

6    1UPAT DOS Western Washington Area Agreement for the Drywall Industry
     July), 2016- June 30.2019
                                                                            28
            Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 42 of 116




                                                           ARTICLE 25
                                                       SICK LEAVE WAIVERS

25.1 The parties to the Western Washington Area Agreement for the Drywall Industry
      hereby expressly waive the provisions of the City of Seattle Ordinance 123698 and
      City of Tacoma Ordinance 28275, requiring paid sick leave and any other similar
      ordinances adopted by a jurisdiction.



                                                         ARTICLE 26
                                                   DURATION OF AGREEMENT

26.1 This Agreement shall remain in full force and effect from July 1, 2016 until June 30,
      2019, and shall automatically renew itself from year to year thereafter unless the
      Employers or the Union give written notice of intention to modify the terms of this
      Agreement or to terminate this Agreement at least sixty (60) days, but not more than
      ninety (90) days prior to June 30, 2019, or as the case may be, of a subsequent
      anniversary date. Either the Union or the Employers, if such party has given notice of
      intent to modify this Agreement, may terminate this Agreement by written notice any
      time after June 30, 2019.

  IN WITNESS WHEREOF this Agreement has been executed by the parties hereto and
  ratified and accepted as indicated by their signatures below:

  DATED AND SIGNED THIS I                              day of                        20   /G.

NORTHWEST WALL AND CEILING                                                   IUPAT DISTRICT COUNCIL 5:
CONTRACTORS ASSOCIATION, INC.:



      \v.
Dick Mettler                                                                 Denis Sullivan
Executive Director                                                           Business Manager




                                                                                    fford
                                                                                mess Representative / Union Negotiator




                                                                                                           opetufi8/41-cio




                                                                        29
 !OAT DC 5 Western Washington Area Agreement for the Drywall Industry
 July1.2016- lone 30.2029
                      Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 43 of 116




                                                                       ADDENDUM "A"
                                                                        RESIDENTIAL

     It is agreed by the parties signatory hereto that this Memorandum of Understanding is an
     Addendum to the Western Washington Area Agreement for the Drywall Industry.

     The purpose is to reclaim work done in the housing industry.

     Definition of housing industry:

           Any residential project, single or multi-family, which is constructed of wood frame.

           Wage rate:

                   07/01/2016 - $27.26 per hour, or incentive pay, whichever is greater.

                  07/01/2017 - $27.26 per hour or incentive pay, whichever is greater.

                  07/01/2018 - $27.26 per hour or incentive pay, whichever is greater.



            Incentive pay:

                07/01/2016 - $0.22 minimum per square foot of GWB taped and finished, ready for texture.

                07/01/2017 - $0.22 minimum per square foot of GWB taped and finished, ready for texture.

                07/01/2018 - $0.22 minimum per square foot of GWB taped and finished, ready for texture.




           It is understood that the minimum rate is for a simple construction with 8' high ceilings. Rate
           for other conditions can be negotiated with the workman.


        NORTHWEST WALL AND CEILING                                                        IUPAT DISTRICT COUNCIL 5:
        CONTRACTORS ASSOCIATION, INC.:



                    u.k
        Dick Mettler                                                                      lo       ord
        Executive Director                                                                Bu ness Representative / Union Negotiator


                                                                                                                            ape:WM/all-city




     WPAT DC .5 Western Washington Area Agreement for the Drywall Industry - Addendum A

61   July 1.2016 -June 30,2019
                  Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 44 of 116




                                                                 ADDENDUM "B"
                                                                PRE-APPRENTICES

It is agreed by the parties signatory hereto that this Memorandum of Understanding is an
Addendum to the Western Washington Area Agreement for the Drywall Industry.

SECTION 1: To assist in the recruiting and upgrading of the quality of workers entering the
Apprenticeship program as outlined above, the Pre-apprenticeship Program shall be established as
part of this Agreement. When so established, it shall operate under the following rules:

SECTION 2: Pre-apprentices shall be registered with the District Council 5 Joint Apprenticeship
and Training Committee.

SECTION 3: No Employer may employ workers in this classification unless he shall, at all times,
have Apprentices and Journey workers employed in a one (1) Apprentice to five (5) Journey
workers ratio (i.e. - no Apprentice, no Pre-apprentice; less than five (5) Journey workers, no Pre-
apprentice.) In order to hire more than one (1) Pre-apprentice, the 1 - 5 ratio must repeat itself.

SECTION 4: An Affirmative Action Program to encourage the recruiting, training and employment
of minorities and women shall be established. Administration will be done by the Joint
Apprenticeship and Training Committees.

SECTION 5: Failure by the Employer to observe these rules shall be cause for the Union and the
Joint Apprenticeship and Training Committee to deny the right of such Employer to hire Pre-
apprentices. In the event the Employer has violated the foregoing rules, he shall also be required to
pay Journey level wages and fringes on all hours worked by such employee.

SECTION 6: Pre-apprentices will start the first bracket at 50% of the Journey level wage with
health and welfare only paid.

SECTION 7:             There will be no Student Permits.

SECTION 8: No Pre-apprentice may be employed for more than 90 calendar days before
becoming indentured as a First Bracket Taper Apprentice.


   NORTHWEST WALL AND CEILING                                                        IUPAT DISTRICT COUNCILS:
   CONTRACTORS ASSOCIATION, INC.:



   Dick Mettler                                                                      Jo   oufford
   Executive Director                                                                Business Representative! Union Negotiator



                                                                                                                       ape fu#8/1117.cio




tUPAT DC 5 Western Washington Area Agreement for the Drywall Industry- Addendum .9
July 1. 2016-June 30, 2019
                        Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 45 of 116




                                                        Drywall Finisher Required Tool List


      Per the contract, the following items are required prior to starting work:


                     1"knife
                     2"knife
                     4" knife
                     6" knife
                     10" knife*
                     12" knife*
                     Stomper
                     Pan
                     Bucket Brush
                     Pole Sander
                     Snips
                     2 Buckets
                     Utility Knife
                     File
                     Hand Sander
                     Tape Reel
                     Hammer
                     Screwdriver
                     White pants or white coveralls
                     The CPR First Aid Card
                     It can be substituted with the Hawk and Trowel

                 Please read the Collective Bargaining Agreement and other associated literature prior
                 to starting work.

                 Employees are not required to provide power or automatic tools.
                                **************************************************
        Due to the federal regulations your employer will require two forms of Identification such as, but
        not exclusive to, a drivers license and a social security card. For a complete list of options please
                                                inquire at your Local.
                                **************************************************


                                                                                                  opeite#81/4217.cio



     IUPAT LIDS Western Washington Area Agreement far the Drywall Industry - Required Taal List



56
     July 1,2016 - lune 30, 2019
                   Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 46 of 116




                                                             SIGNATURE PAGE
                                                                       2016 - 2019
                                                 Western Washington Area Agreement
                                                             for the Drywall Industry
                                                                          between
                    the International Union of Painters and Allied Trades District Council 5
                                                                              and
                                                             the Signatory Employer

 EMPLOYER:

 Name of Company:

 By:
                                    (Signature)                                                     (Print Name)



Title:                                                                                          Date:

Address:
                                                                                         City           State      Zip Code



Phone:                                                                                   Fax:

E-mail:

WA State Contractor's Registration it:

Federal Tax ID #:



UNION:
IUPAT DISTRICT COUNCILS


By:
                                    (Signature)                                                     (Print Name)



Title:                                                                                          Date:



                                                                                                                    opeiu#8/afl-cio


It/PAT DOS Western Washington Area Agreement for the Drywall Industry - Signature Page
July], 2016 -June 30. 2079
                     Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 47 of 116




                                                              SIGNATURE PAGE
                                                                       2016 - 2019
                                                 Western Washington Area Agreement
                                                             for the Drywall Industry
                                                                          between
                    the International Union of Painters and Allied Trades District Council 5
                                                                              and
                                                             the Signatory Employer

 EMPLOYER:

 Name of Company:

 By:
                                     (Signature)                                                       (Print Name)


 Title:                                                                                        Date:

 Address:
                                                                                        City               State      Zip Code


 Phone:                                                                                 Fax:

 E-mail:

 WA State Contractor's Registration #:

 Federal Tax ID #:



 UNION:
 IUPAT DISTRICT COUNCIL 5


By:
                                    (Signature)                                                    (Print Name)


Title:                                                                                         Date:



                                                                                                                      opeiu#84711-cio


IUPAT DC 5 Western Washington Area Agreement for the Drywall Industry -Signature Page
My 1, 2016- June 30, 2019
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 48 of 116




                                             SIGNATURE PAGE
                                                    2016 - 2019
                                    Western Washington Area Agreement
                                            for the Drywall Industry
                                                      between
              the International Union of Painters and Allied Traces District Council 5
                                                         and
                                             the Signatory Employer

EMPLOYER:
                                          ".                    .
Name of Company:                    • 4reitl,                              51-15-7,,rn
By:      _44,14--C----/ -rrs'eS:
                          (Sionature)
                                                                412        c(20 s.4-3
                                                                               (Print Name)


Title:                   4.41                                              Date:         26'
                                                                                   SZ:ckl-

Address: I                   .521
                                Slite a /c/             jr/i<d Sit /0/                 ;-7           4
                                                                                                     4 d We' • 3
                                                                    City                              Zip Code

Phone:    3 ...co 65f-avoo                                          Fax:   jo 65-21 DY
E-mail: . /K2/           6l.q./.7/ a?.C1C. C/.1921..P
                                             .      LICV...02/41
WA State Contractor's Registration #:           /9/6/4,1
                                                       9
Federal Tax ID a. .ke). 6).S.-14



UNION:
(UPAT DI TBAT COUNCIL 5

                                                                                   Lsirs      r.")
By.
                          (Slpature)                                           (Print Name)


Tide: 3•44 5....^55                       rt-54-n-            h ilt-       Date: _1 •)          /L-0


                                                                                                       opetustafrcia

SPAT DC 5 Wan Weiblivar Ano Airegitmothisk prod WNW* Siren"
pat 2016- Ante P079
                Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 49 of 116




                                                      SIGNATURE PAGE
                                                                   2016— 2019
                                             Western Washington Area Agreement
                                                        for the Drywall Industry
                                                                     between
                  the International Union of Painters and Allied Trades District Council 5
                                                                         and
                                                         the Signatory Employer

EMPLOYER:
Name of
Company:                                Arming Johnson Company

By:                                                                                 Luke Prig°
                                  (Si                                                            (Print Name)


Title:          Vice. President
                        .                                                                    Date: August 23, 2016

Address: 14700 NE 95th St, Ste. 201                                            Redmond               WA         98052
                                                                                      City            State     Zip Code

Phone: 425-885-1990                                                                   Fax: 425-883-2317

                  ipri99@a/V1/11giCAU 1$011 COM


WA State Contractor's Registration t:                           ANNINC*984K8

Federal Tax ID                 XX-XXXXXXX



UNION:
IUPAT DISTRICT COUNCIL 5


By:                                                                                          0,:iu
                                                                                             1        cart)
                                 (Signature)                                                     (Print Name)

Title:          6fred          ti                                                            Date: ZfrALeo.


/UPAT DC S Itiamrr Wakens-tea Area Agreement ter the Drmati Indtatni itreher Page
hda J. JOU   tenth°
                   Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 50 of 116




                                                       SIGNATURE PAGE
                                                                  2016 - 2019
                                             Western Washington Area Agreement
                                                       for the Drywall Industry
                                                                       between
                     the International Union of Painters and Allied Trades District Council 5
                                                                         and
                                                       the Signatory Employer

EMPLOYER:

Name of Company:                     D.                     -     k Ce                      Co          resit

By:                                                                                                Q
                                                                                                   fi   I ( .(0.%
                                  (Signature)                                                             (Print Norm,


ride:          ,Cle_1( <0                                                                           Date:         (7 / 6 7/0

Address: 4-00 5                                  —                5 -1-                12--<,       -Mt                   A    ciS .1( DA
                                                                                            City                State           Zip Code


Phone:Trj- 5 3 -Cj-                                                                         Fax:                               ,

                   D,„        c           DL                      Co."— C

WA     State Con            riot's Registration IL                 1-I si-T-Tizt/r,"      LLL      C

Federal Tax ID #:                                    I) 3       7 e<




UNION:
[DRAT DISTRICT COUNCIL 5


By:
                                  (S.grtiturt)
                                      re—a

Title __aLi r-st.05tS                                c_SL- it"

                                                                                                                                   op   8/a/7-czo


      2016 -
                Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 51 of 116




                                              SIGNATURE PAGE
                                                      2016 - 2019
                                        Western Washington Area Agreement
                                              for the Drywall Industry
                                                       between
                   the International Union of Painters and Allied Trades District Council 5
                                                         and
                                              the Signatory Employer

EMPLOYER:

  Name of Company: Enderis Company, Inc.



  By:                                                            James Baer
                             (Sign tu                                               Nunu)



  Title: President                                                         Date: 08/2 3 / 16

  Address: 253 S Holden St.                                    Seattle        WA                   98019
                                                                      ty           State             Zip Cud:,



  Phone: 206-762-2447                                               Fax: 206-762-2367

  E-mail: enderisgenderisgwb.com

  WA State Contractor's Registration #: ENDERCI110PA

  Federal Tax ID #: XX-XXXXXXX



UNION:
 IUPAT D TR1CT COUNCILS

  By:                                                               J 1— IC5J-"            0   C
                             (Signature)                                       (Print Namej



  Title:



                                                                                                     opear       "c4/7   ii
07PATDC.,
        ::“Wrern                                 r?
Ju,   J.2c!/ri,:3f J
                   Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 52 of 116




                                                         SIGNATURE PAGE
                                                                   2016- 2019
                                             Western Washington Area Agreement
                                                         for the Drywall Industry
                                                                      between
                   the International Union of Painters and Allied Trades District Council 5
                                                                          and
                                                         the Signatory Employer


EMPLOYER:

Name of Company:

By:
                                                                                                (Print Name)

                                                                                            Date:

Address:           /5/0, — Aid 72- 21'                                     84404
                                                                             City
                                                                                  oState                       most
                                                                                                                Zip Code

Phone:        92.5 -                       /0 90                                     Fax:   ‘/ZC' 2441-1677

E-mail:     niart3h              erfJp1/414/. ea+)
WA State Contractor's Registration #:                          grni-At 'S 3170

Federal Tax ID #:                      -19/709e
UNION:
ILIPAT DISTRICT COUNCILS
               •

                                                                                             Do„...
                                  (Signature)                                                   (Print Name)
               •                      esn
Title:      5. Si "Cif kv p(-4..5ue                                  '4k,c.                 Date:



                                                                                                                   operwrIVidl•tio


WPM' IX S Western Washington Area Agraliment fir the Drill,' Industry - Stratum We
Job. I. 2016 - lone 34 2019
                   Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 53 of 116




                                                                SIGNATURE PAGE
                                                                          2016 - 2019
                                                  Western Washington Area Agreement
                                                               for the Drywall Industry
                                                                             between
                    the International Union of Painters and Allied Trades District Council 5
                                                                                 and
                                                               the Signatory Employer


EMPLOYER:

Name of Company: Eirstline Systems Inc

By:                                                                                         Michael Newman
                                     (. sgnatur                                                            (Pi int Name)



Title: President                                                                                       Date:   8/5/2016

Address: 13621 NE 126", PI #450                                                             Kirkland      WA               98034
                                                                                                City            State        Zip Code



Phone 425-820-1947                                                                              Fax: 425-820-9360

         '1        ,,,,,,,,,,,,               11119x:ystemsAinll

WA Slate Contractors Registration 0:                                 EIRSTSI147MG

Federal Tax ID                    XX-XXXXXXX




UNION:
111PAT DISTRICT COUNCIL S




                                                                                                           (Print Name)




111PAT DC 5 Western Washington AS CO Agreenrent fir the Drywall Industry - Ssonnluee Page
fury 12016 bine 30.2019
Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 54 of 116



                                                  SIGNATURE PAGE
                                                       2016- 2019
                                      Western Washington Area Agreement
                                              for the Drywall industry
                                                         between
               the International Union of Painters and Allied Trades District Council
                                                            and
                                                  the SlitnaMry Employer


   EMPLOYER:

   Name of PRIW: :211•12e•                    TAW."            -A5SPfitic4t X.

                          45. •                                       U#AArit        6 •             ...m.
                             !Siranire)

                                                                                 Date:

   Address. oloafpo                  7..0104                 k..01                               78022,
                                                                          cay              Sun     brad.


   phone, Z   r3m g/z                         __
   E-Thall: joist —e c_•16S•it'. btort.6 Pdaisi.0111•1                      v....-

   WA State Contractor's Registration N: &tont° Pt                    *27 at!!
   Federal Tax ID It.   et                                            .

   UNION:



                                                                      C
   RIPAT DISTRICT COUNCIL 5




                                          r"--)
                                      icapreoftstir>4teiute,
   Title.      -kkirILAS
               -

                                                                                                    Ortisea

       KS•nin..kts Sall•Ort Mn    ,. re   b I          49..g.' • kr
     ..         tan
           Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 55 of 116




                                     SIGNATURE PAGE
                                           2016 - 2019
                              Western Washington Area Agreement
                                     for the Drywall Industry
                                            be
             the International Union of Painters and Allied Trades District Council 5
                                                 and
                                     the Signatory Employer


EMPLOYER:

Ndme of                HS&S Contractors, Inc.

                                                       Shawn Martin
                                                                      (Print Name)



          Senior Vice President                                   Date: 8/30J2013

Auciress. 22614 66th Ave. South Suite 105              Ken            WA             98032
                                                                           State        1. ) Cade



Phone: 253-922-3445                                          Fax: 253-922-3368

E-mail: Shawnmarun@khsswest.com

WA StLte Cent rdctor's Registration #:   KHSSC-990N1

Federal Tax ID #: XX-XXXXXXX



UNION:
MAT DISTRICT COUNCIL 5


BY:
                                                                            Ndinej



                 —c_SS                                            Date: Vg:



                                                                                        optdd       j7-c
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 56 of 116




                                                 SIGNATURE PAGE
                                                      2016 - 2019
                                           Western Washington Area Agreement
                                                for the Drywall Industry

                                                       between
                  the International Union of Painters and Allied Trades District Council 5
                                                          and
                                                 the Signatory Employer


EMPLOYER:

Name of Company: . Mehrer D                     a

By:                                                             Kurt Mehrer
                               (Signature)                                      (Print Name)



Title: President                                                            Date: 8/8/2016

Address: 2657 2O Avenue West                                    Seattle        WA              98199
                                                                     City            State



Phone: [206.) 282-4288                                               Fax: (206)285-2.092

E-mail: _kuyt(remehrer_corn

WA State Contractor's Registration                  MEHRED*324RT

Federal Tax ID #: 91 0756937




UNION:
ILIPAT DISTRICT COUNCIL 5



By:
                                (Signature)                                     (Print Name)



Title:               St                                                     Date:      7/C


                                                                                                   petie#8:an

016.420C5Wester01.          Are0A9600meN.,6,
My  1.2016 June 20, 201 9
                 Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 57 of 116




                                                          SIGNATURE PAGE
                                                                    2016 - 2019
                                              Western Washington Area Agreement
                                                          for the Drywall Industry
                                                                       between
                  the International Union of Painters and Allied Trades District Council S
                                                                           and
                                                          the Signatory Employer


EMPLOYER:

Name o!:(,:empry:                   ro:Itt,              -./    7-aca, <_-,            --EN c
                    i
Br ( I
     " - (.- i Atfitliti                                                          . Anti/     x .0 r)i.i 41 age .YE:
                                  (Signature)                                                         (Print Name)



Title:     ___ v/p..                                                                              Date:

Address:          Pc-) rocrx _112..                                      (.714 Alp a                 iDts.                cre5c7
                                                                                       i   City               State         Zip Code



Phone:        3i.D 3a-7 S-9S7                                                              Fax: 5
                                                                                                . .67e> 7                i-.,   i..a
E-mail:   Anti gar E. fru I leriinti c.itsr.sOltte _Com_
WA State Contractor's Registration #: Mil-Lei5X. IqpillA

Federal Tax ID it:            9 I -07 2.c., t 37

UNION:
IUPAT DISTRICT COUNCIL



By:
                                   (Signature)
                                                                                                   Oa-    (Print Name)



Title: Q1/4466--.1-4S                    KEpre-cia-4J-4,4 t z,                                    Date:



                                                                                                                                npcivalyaft rip


IUPATOCS Wed., n Wo}lungree 4,ru Pr Crag • ea for the Drywall 1646 ,0) Conatuir Pane
P4 I 2016 quee m a,.
                  Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 58 of 116




                                                       SIGNATURE PAGE
                                                                 2016 - 2019
                                            Western Washington Area Agreement
                                                       for the Drywall Industry
                                                                   between
                  the International Union of Painters and Allied Trades District Council 5
                                                                       and
                                                       the Signatory Employer


EMPLOYER:

Name of Company:                                                                          _can:              Lye- •
By;ye-                                                                            irm)        (Print Name)


Title:                                                                                    Date:   C5 -23 - 2S6
Address:        PO /3c>" /9/C                                     Attiade&_s_14
                                                                         City State
                                                                                                               9_2z
                                                                                                                 Zip Code



Phone:          263 c")3// -41L9                                                   Fax:               23/ - c3̀0
E-mail:           SA-reAlehilealtifthedOttat. con
WA State Contractor's Registration #:         NEL-Sa._                               216:3-Co
Federal Tax ID #:                     97- 09 eess e



UNION:
IUPAT DISTRICT COUNCILS
                        en                                                                  9-1
                                                                                                    Cc cc)
By:           _           ...e..---                                                /OA—
                                 (Signature)                                                  (Print Name)

         42                           n
Title:    pi..A.S.i.-c..., 5          Ke4.74:‘ at- 4cs-• +Iv (-•                          Date:   IN



                                                                                                                            aft-cit.

tahlTDC 5 Western Wasinnocur Ann Igreeryar pe tAt 16v6a6 Salary - Igneruee Page
lete 1 2026 gene JO Zan
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 59 of 116




                                                             SIGNATURE PAGE
                                                                      2016 - 2019

                                                Western Washington Area Agreement
                                                            for the Drywall Industry
                                                                          between
                      the International Union of Painters and Allied Trades District Council 5
                                                                             and
                                                             the Signatory Employer


EMPLOYER:

Name of Comcry? Northwes artitions, Inc.

By:                                                                                     J ames Kahler
                  -                 (Sig ire)                                                           (Print me)


Title:       Vice President                                                                        Date: August 8, 2016

Address: 20006 144" Ave NE                                                              Woodinville     WA           98072
                                                                                            City             State     Zip Code


Phone: 425-375-2500                                                                         Fax: 425-375-2540

E-mail:        jkahler@nwpart.com

WA State Contractor's Registration it: NORTHPI169QA

Federal Tax ID           14:   XX-XXXXXXX




UNION:
IUPAT DISTRICT COUNCILS


By:
                                    (Signature)


Tate:                                                                                              Date:



                                                                                                                          opetufr-Staffrcio


JUPA TOGS Weszern Washingror 4ra 4yr-cement far the Drywall Industry - 512n2turu Page
My], 2016 -June 30. 2019
                Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 60 of 116




                                                             SIGNATURE PAGE
                                                                       2016 - 2019
                                                 Western Washington Area Agreement
                                                             for the Drywall Industry
                                                                          between
                    the International Union of Painters and Allied Trades District Council 5
                                                                              and
                                                             the Signatory Employer

EMPLOYER:

Name of Co                                                                                 -1/ 4i-f         ort
By:                                                                                             0           la g'ti (0/1
                                    (Signapare)                                                     J (Print&ine)


                                        74-                                                         Date:

Address:             $=3/S-- c. 336-                                                     reekay                            9 600 3
                                                                                         City                 Stine        Zip Code


Phone:            a s-                                                                   Fax:       a_r -4 • 904 -
                      dotiati_csithajd. 0 ot4

WA State Contractor's Registration #:                                ..04ymazgao jzJ
Federal Tax ID #:                           - 3 tpq 92_ 0,3


UNION:
IUPAT DISTRICT COUNCIL



                                    (Signature)                                                         (Print Name)



             5                             RA+ (-4.4 tte--                                          Date: ..17#1._


                                                                                                                            opeilaWaft-do


ILiPA I' DC S Western Wasningtnn 4rea *nen% nt kr tee Drywall Indust?. • Signature Par
143 ZUI-frntfl 1C:9
                  Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 61 of 116




                                                         SIGNATURE PAGE
                                                                   2016 - 2019
                                             Western Washington Area Agreement
                                                         for the Drywall Industry
                                                                        between
                  the International Union of Painters and Allied Trades District Council 5
                                                                         and
                                                         the Signatory Employer

EMPLOYER:

Name                                        on S stems Incoriorated




Title:       President                                                                     Date: August 9,2016

Address          12919 184th Drive SE                                           Snohomish           WA         98290
                                                                                    City             State       Zip Code


Phone:         425-412-4222                                                         Fax:

E-mail:        stevej@partitionsys,org

WA State Contractor's Registration #:                         PARTISI088LN

Federal Tax ID #:             91-155-7920



UNION:
IUPAT DISTRICT COUNCILS



By:
                                  (Signature)                                                   (Print Name)

                                     re")                                                                ra
                                                                                                          t
Title:           Lkc fr—c-s5                                 ("1:CILl                       Date:
                                                                                                          (

                                                                                                                  ore itiriValkin

IfIPATXS Western Washington Area Agreement fir Mel:414volt fndustry- SWnature Ave
to> 1, 2016 - June 30,2019
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 62 of 116




                                                         SIGNATURE PAGE
                                                                     2016 - 2019
                                            Western Washington Area Agreement
                                                        for the Drywall Industry
                                                                      between
                 the International Union of Painters and Allied Trades District councils
                                                                          and
                                                         the Signatory Employer


EMPLOYER:

Name of CyMpany                  S.           LIP AND COMPANY, INC.


By:                                                                                   AARON VANDERLIP
                          ,. --(Signature)                                                          (Print Name)


Title:      egwpfi.NT                                                                           Date: 08p3/2016

Address:        1452S NE .91sT STREEET                                            REDMOND          WS              9804;
                                                                                         City           State        Zip Code


Phone:        ig                                                                         Fax: 425-885-1068

E-mail: aaron@vanderlipco.com

WA State Contractor's Registration 0:                         yop.gcip42c4 •

Federal Tax ID 0:               XX-XXXXXXX



UNION:
IUPAT DISTRICT COUNCILS



By:                                                                                     Jok- f6arce.)
                                 (Stgnitnrn)                                                    - --(Print Name)


Title: cL.A,A4./44.$                  Rep                                                       Date:
                                                                                                        g/ffro
                                                                                                                       opring8 ..a/7 do


IUPAT DC S Western Warlutv'en     AraPitar to. the (..yont kthatry   S'joanae P.For
Iuk 1 2G16 jun939 217:9
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 63 of 116




                                                      SIGNATURE PAGE
                                                               2016 - 2019
                                           Western Washington Area Agreement
                                                      for the Drywall Industry
                                                                  between
                 the International Union of Painters and Allied Trades District Council 5
                                                                     and
                                                      the Signatory Employer


EMPLOYER:

 Name of Company: Western Partitions Inc.
                         x-
 By: yer.... •                                                                  Neil O'Connor
                                 (Signature)                                                    (Print Name)


 Title: Director of Labor Relations                                                        Date: Aug. 5,2016

 Address. 8300 SW Hunziker                                                      Tigard          OR             97223
                                                                                    City             State       Zip Code


 Phone: 503 620-1600                                                                Fax: 503 62 45 781

 E-mail: NeiLOConnor@WesternPartitions.com

 WA State Contractor's Registration #:                      WESTPI72P6

  Federal Tax ID #:           XX-XXXXXXX




UNION:
 IUPAT DISTRICT COUNCILS


 By:
                                 (Signature)
                                                                                     Joh_ Soa e-r)
                                                                                                (Print Name)


 Tide: S1th:                     S                4-115 e.ier &La'                         Date:



                                                                                                                 onehituaff no

IUPAT DC S Warn Washingion Ant Agreemen fur tee 07.100 Inchatry Sionoran Page
ft+ 1 2016- how 30 20:9
Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 64 of 116




                Exhibit B
         Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 65 of 116




                                        WALL a CEILING CONTRACTORS ASSOCIATION




October 11,2016


Sent Via Fax & Certified Mail
Mr. Denis Sullivan
Business Manager / Secretary-Treasurer
fUPAT District Council 5
6770 E. Marginal Way S., Bldg. E-321
Seattle, WA 98108


Re:     Employer Grievance


Dear Mr. Sullivan:

        This letter will constitute a formal grievance filed on behalf of the Employers signatory to the
Western Washington Area Agreement for the Drywall Finishing Industry and 1UPAT District Council 5.
District Council 5 has violated its commitment in Section 1.5 of that Agreement to require any non-
signatory contractors performing work covered by that Agreement to pay an amount equal to the total
Employer cost package under this Agreement. The grieving Employers seek any remedies appropriate to
properly resolve this contract violation. Please direct all future correspondence on this grievance to me on
behalf of the signatory Employers.




Dick Mettler,
Executive Director,
Northwest Wall & Ceiling Contractors Association


cc: John Bufford




2E26 EASTL 'E      E 5LIiE 350                 CO
       Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 66 of 116




                                                            ARTICLE 1
                                                        PREAMBLE & PURPOSE

  1.1 This Agreement is between International Union of Painters & Allied Trades (IUPAT)
       District Council 5 ("Union") and Performance Contracting Incorporated ("Employer").

          This Agreement shall be effective in the following Counties of Western Washington:
          Whatcom, Thurston, Snohomish, Skagit, San Juan, Pierce, Mason, Kitsap, King,
          Jefferson, Island, Grays Harbor, Clallam, and Lewis.

  1,2 The Employer recognizes the Union as the exclusive bargaining agent for the purpose
       of collective bargaining on behalf of all employees engaged in drywall work.

  1.3 The purpose of the Agreement is to establish harmonious relations and uniform
       conditions of employment and contributions to the Trust Plans between the parties
       hereto, to promote the settlement of labor disagreements by conference and
       arbitration, to prevent strikes and lockouts, to utilize more fully the facilities of the
       Apprenticeship Training Program, to promote efficiency and economy in the
       performance of drywall finishing, etc., and generally to encourage a spirit of helpful
       cooperation between the Employer and employee group to their mutual advantage
       and the protection of the investing public.

 1.4     When, in the opinion of any party to this Agreement, certain work might be secured
         for Contractors signatory to this Agreement, and the present terms and conditions of
         work contained in this Agreement are not consistent with efficiency or practicality or
         the competitive position of the Contractors, then the terms and conditions contained
         in this Agreement may be modified to govern such project, geographical area or type
         of work. The consent, in writing, of the Union shall be required to modify said terms
         and conditions.

 1.5 The parties to this Agreement recognize the Exterior and Interior Industry as a
      Specialty Market and the necessity of assuring the competitive position of the parties
      within the Exterior and Interior Industry during the term of this Agreement In the
      event the Union negotiates a contract with any other contractor covering work scopes
      in this Agreement as defined in Article 2 (Scope of the Agreement) (excluding any
      Residential Agreement, Single/Special Project Agreement, Market Recovery Program
      funded projects and District Council 5 Maintenance Agreements) which has more
      favorable economic terms, then the Employer hereunder will have the benefit of any
     such favorable terms. Any signatory contractors performing work scopes covered by
      this Agreement shall be required by the Union to pay an amount equal to the total
     employer cost package under this Agreement




IUPAT DC 5 / Performance Contracting Inc. Wexien, Washawtan Area Agreement for the Drywall Industry
July!, 7016 - lune 30 2019
         Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 67 of 116



               International Union of Painters & Allied Trades, AFL-CIO

              DISTRICT COUNCIL #5                                                                                  Denis Sullivan
                                                                                                                   town mallager
              Alaska • Idaho • Oregon • Utah • Washington
              6770 E. Marginal Way S., Bldg E - Suite 321 • Seattle, WA 98108 • 206 441-5554 • I 800 443-9303 • Fax 206 448-6478




                                       Memorandum of Understanding

                                                      between

         International Union of Painters & Allied Trades District Council SAocal Union 364
                                              (Union)

                                                         and

                                   Performance Contracting Incorporated
                                               (Employer)


       Effective July 1, 2016, the parties agree that In lieu of the Employer contributing to the NWCCA
       Industry Fund, Performance Contracting Incorporated shall establish an industry Fund for the
       purpose of providing for drug testing, safety training and all other training and operations support
       for Perforrnance Contracting Incorporated employees working under the CM and to defray
       Employer costs related to bargaining and to services provided to the Employer by the Northwest
       Wall &Ceiling Bureau.

   The Union and the Employer agree the Industry Fund shall be Employer-administered and funded
   through an Employer contribution of $0.35 per compensable hour for each employee working
   under the CM. The Union and the Employer agree that the Industry Fund shall be paid as per
   Article 21 of the CM and shall be used only for the purposes outlined In this Memorandum of
   Understanding.

   The Union and the Employer agree that the Trust Office will disperse the funds to the Employer on
   a monthly basis.


 PERFORMANCE CONTRACTING INCORPORATED:                         IUJMT TRICT COUNCILS! LOCAL UNION 364:



Colaa
    n                                                               n Signature

Rev /. refinrghlert> Ve‘ral. anClez-,
 Printed Employer Name & Title
                                                           11. Printed Name & Tide
                                                                                  rzi                    5 Zete:94.vtica c

                                                               9CII
Date                                                           DaA
                                                                 e
                                                                                                 opetutli/afteta
Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 68 of 116




                Exhibit C
     Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 69 of 116



IN THE MATTER OF THE ARBITRATION   )                 ARBITRATOR’S
                                   )
BETWEEN                            )             OPINION AND AWARD
                                   )
INTERNATIONAL UNION OF PAINTERS    )
AND ALLIED TRADES DISTRICT COUNCIL )
“IUPAT DISTRICT 5” OR “THE UNION” )
                                   )
AND                                )
                                   )
EMPLOYERS OF NORTHWEST WALL &      )
CEILING CONTRACTORS ASSOCIATION    )         CONTRACT INTERPRETATION
“NW WALL & CEILING” OR EMPLOYER”   )                GRIEVANCE


HEARING:   August 10, 2018
           Seattle, WA

HEARING CLOSED:   September 14, 2018

ARBITRATOR:       Timothy D.W. Williams
                  2700 Fourth Ave #305
                  Seattle, WA

REPRESENTING THE EMPLOYER:
     Christopher L Hilgenfeld, Attorney

REPRESENTING THE UNION:
     Dmitri Iglitizen Attorney
     John Boufford, Elected Representative Council 5

APPEARING AS WITNESSES FOR THE EMPLOYER:
     Neil O’Connor, Western Operations LR Director
     Rick Harris, General Manager Performance Contracting, Inc
     Terry Kastner, NW Wall & Ceiling
     Kurt Mehrer, President Mehrer Drywall
     Ray Baca, NW Wall & Ceiling, Executive Director
     Marty Holding, Expert Drywall


APPEARING AS WITNESS FOR THE UNION:
     John Boufford, Elected Representative Council 5
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 70 of 116



                                            EXHIBITS

                                              Joint

      1.     IUPAT DC 5 – Western Washington Area Agreement for the
             Drywall finishing Industry, 2016-2019
      2.     Signature Page 2016 – 2019 Western Washington Area
             Agreement for the Drywall finishing Industry
      3.     NWCCA Signatory Employers & 1.5 Grievance, 10/11/16
      4.     NWCCA Notice to IUPAT of Request for FMCS arbitration
             Panel, 4/7/17

                                              Union

      1.     IUPAT & PCI, 2/5/18
      2.     MOU Offer, 1/12/17 unsigned
      3.     Email string ending 6/22/16
      4.     Letter to Boufford, 6/19/17
      5.     Schedule A increase, 6/23/17
      6.     Gangle Decision, 4,26.17
      7.     Email to Rick Harris, 7/1/17
      8.     Email to Ray Baca, 11/11/17
      9.     Letter to Chris Hilgenfeld, Atty 1/17/18
      10.    Request for response by letter, 2/20/18
      11.    Letter to Dmitri Iglitzin, Atty 2/27/17
      12.    Letter to Boufford, 6/13/18
      13.    Agenda for L/M meeting, 7/20/18

                                            Employer

      1.     Western Washington Area Agreement for the Drywall Industry
             with IUPAT DC 5, 2013 – 2016
      2.     IUPAT DC 5 - Western Washington Area Agreement for the
             Drywall Finishing Industry and Performance Contracting
             Incorporated, 2016 – 2019
      3.     NWCAA & Tapers Negotiations Meeting on 5/18/16 Attendance
             Record
      5.     NWCCA & Tapers Negotiations Meeting 6/07/16 Attendance
             Record
      6.     Management Proposal 1 (Article 1 Section 1.5) – NWCCA &
             IUPAT Drywall Finishers Negotiations 6/7/16
      7.     NWCCA & Tapers Negotiations Meeting 6/21/16 Attendance
             Record
      8.     Amended Management Proposal 1 (Article 1 Section 1.5) –
             NWCCA & IUPAT Drywall Finishers Negotiations
      9.     6/21/16 Wage Proposal (T/A)



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 2
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 71 of 116



      10.    NWCCA/Drywall Finishers Negotiations 2016 Summary of Items
             Tentatively Agreed Upon Union Ratification Vote, 7/19/16
      11.    Email correspondence between WT Grimm (Attorney for NWCCA)
             & Dmitri Iglitzin (attorney for IUPAT DC 50 RE: Wage
             proposal language, June 2016
      12.    NWCCA Joint Labor Management Committee – Grievance
             Actions/Procedures Meeting, 1/12/17
      13.    NWCB (“Northwest Wall & Ceiling Bureau”) Technical Document
             Gypsum Wallboard – “Control Joint Placement for Gypsum
             Board Assemblies”
      14.    Claddings and Design of Exterior Envelope to Meet the 2012
             Energy Code, Presentation by Terry Kastner, NWCB
      15.    NECB Site Investigation Report, January 17, 2013
      16.    NWCCA/NWCB Industry Funding budget
      17.    Performance Contracting Inc. Letter RE: Rescission of
             Membership and Signatory Authority, 5/16/16
      18.    Schedule A, 7/1/16 – 6/30/17
      19.    PCI Hours in Seattle, 7/16 – 8/18
      20.    PCI Industry Fund Reimbursement
      21.    PCI Industry Fund Reimbursement checks
      22.    Email to J. Boufford, 9/2/16
      23.    Tapers Only Cost Worksheet, 6/16 – 7/18
      24.    Hours of Work by Employers
      25.    Hours of Work by Craft
      26.    Expenditures NWCCA 7/1/16 – 6/30/18
      27.    Letter to Sullivan, 4/12/17
      28.    Schedule A 7/1/18 – 6/30/19
      29.    Email string Rich Harris ending 9/6/16
      30.    Letter to Christopher Hilgenfeld, Atty 4/10/17
      31.    NLRB filing 4/5/17
      32.    NLRB withdrawal of charge 6/30/17
      33.    UFLP, 5/1/17
      34.    Withdrawal of charge, 6/1/17
      35.    Letter to select Arbitrator, 1/11/18
      36.    Letter to Dmitri Iglitzin, Atty. 2/27/18




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 3
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 72 of 116



                                               BACKGROUND

             International Union of Painters and Allied Trades District

      Council 5 (hereafter “IUPAT” or “the Union”) and Employers of

      Northwest      Wall       &    Ceiling    Contractors       Association         (hereafter

      “Association”         or      “NWCCA”)     agreed     to    submit        a    dispute    to

      arbitration.          A       hearing    was   held   before    Arbitrator           Timothy

      Williams in Seattle, Washington on August 10, 2018.                                  At the

      hearing,     both     Parties       had    full   opportunity        to       make   opening

      statements, examine and cross-examine sworn witnesses, present

      documentary evidence, and make arguments in support of their

      positions.

             The Arbitrator made an audio recording of the hearing in a

      digital format as a part of his notes.                     A copy of the recording

      was sent to each Party as an attachment to an e-mail message.

             At the close of the hearing, the Parties were offered an

      opportunity to provide arguments in the form of post-hearing

      briefs.       Both    parties       provided      written    arguments          which    were

      timely received by the Arbitrator.                     Thus the award, in this

      case, is based on the written evidence, the testimony provided

      during the hearing and the Parties’ arguments.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 4
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 73 of 116



                                           SUMMARY OF THE FACTS

              The grievance in this case is between the                               IUPAT District

      Council #5 (Union) and Employers of Northwest Wall & Ceiling

      Contractors Association (Association or NWCCA).                             The parties are

      bound by a collective bargaining agreement effective from July

      1, 2016 -June 30, 2019.                 The following is a brief summary of the

      events       that   led     up    to    the    filing        of   the    grievance        and    the

      ultimate decision to submit the grievance to arbitration.                                      It is

      based    on    both    documentary            and    testimonial         evidence    presented

      during the hearing.

              The NWCCA negotiated an Industry labor agreement (2016-19)

      that has sixteen signatory contractors.                           That agreement contains

      what    is    often    referred         to    as    a    most     favored       nations    clause

      protecting the Contractors against the Union entering into an

      agreement       with       a     competing         contractor       that    contained           more

      favorable financial terms.                   Specifically Article 1.5 provides in

      pertinent part:

              Any signatory contractors performing work scopes covered by
              this Agreement shall be required by the Union to pay an
              amount equal to the total employer cost.

              Performance         Contracting         Incorporated            (PCI)    withdrew        its

      membership          from       NWCCA     prior          to    the     completion          of     the

      negotiations         over      the     Industry      2016-19        agreement      and    is     not

      signatory to that agreement.                        Following the completion of the

      negotiations         over      the     2016-19       Industry       agreement,      the        Union


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 5
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 74 of 116



      entered     into    negotiations      with      PCI   and   ultimately     signed       a

      separate     PCI    agreement     that    was    essentially     similar        in    all

      respects      to    the    Industry      agreement.          Similar,     with       one

      significant exception, the Industry agreement required signatory

      contractors to make a $.35 contribution per compensable hour of

      bargaining unit work to the Industry Fund.                     The Industry Fund

      supports the NWCCA and the Northwest Wall and Ceiling Bureau

      (Bureau).      The PCI agreement calls for a $.35 contribution to an

      industry fund where the $.35 contribution is self-administered

      by PCI.

             From the Association’s perspective, the PCI industry fund

      constitutes a kickback of $.35 per work hour to PCI allowing it

      to use that money to offset overhead costs.                   The ability to use

      the    industry     fund    to    offset     overhead       constitutes     a    “more

      favorable” economic term and thus the Contractors are entitled

      to the benefit of such “favorable terms.”

             By letter dated October 11, 2016, the Contractors filed a

      grievance over the “fictitious PCI-Fund” (E Br 2) claiming a

      violation     of   the    favored    nations      clause.      Specifically          that

      letter reads:

             This letter will constitute a formal grievance filed on
             behalf of the Employers signatory to the Western Washington
             Area Agreement for the Drywall Finishing Industry and IUPAT
             District Council 5.   District Council 5 has violated its
             commitment in Section 1.5 of that Agreement to require any
             non-signatory contractors performing work covered by that
             Agreement to pay an amount equal to the Employer the total


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 6
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 75 of 116



             Employer cost package under this Agreement.    The grieving
             Employers seek any remedies appropriate to properly resolve
             this contract violation.       Please direct all future
             correspondence on this grievance to me on behalf of the
             signatory Employers. (J 3)

             Ultimately      the       Parties    were      unable      to      resolve     their

      differences over the matter that had led to the filing of the

      grievance      and     the       issue     was     submitted         to      arbitration.

      Arbitrator      Timothy      Williams      was   selected      for     the    purpose   of

      providing resolution to the issue in dispute and this document

      constitutes his final analysis and award.




                                        STATEMENT OF THE ISSUE

             The Parties were unable to agree on a statement of the

      issue.     The Employer provided a written statement at hearing and

      the   Union    provided      a    statement      as   part   of      its     brief.     The

      Employer’s statement reads as follows:

      1.     Did IUPAT District Council 5 violate Section 1.5 of the
             Western Washington Area Agreement for the Drywall Industry
             (“Labor Agreement’) by allowing a non-signatory employer to
             perform work covered by the Labor Agreement and pay less
             than the total employer cost package as outlined in the
             Labor Agreement?

      2.     If so, what is the appropriate remedy for the signatory-
             employers?

      Union’s statement:

      1.     Did IUPAT District Council 5 breach the most favored
             nations clause of the CBA by entering into a contract with
             PCI which required PCI to contribute 0.35 per hour to its
             own industry fund, in contrast to the terms of the CBA that
             require each Employer to contribute to the industry fund


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 7
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 76 of 116



             controlled by NWCCA, even though the total economic cost
             package imposed on the Employers through the CBA is no
             greater than the total economic cost package imposed on PCI
             through the Union-PCI contract, and even though the Union
             offered identical terms to the Employers that it gave to
             PCI?

      2.     If so, what is the proper remedy in light of the fact that
             the Employers presented no evidence that they incurred any
             actual economic harm as a result of the alleged competitive
             advantage they suffered as the result of the Union’s
             alleged breach, (e.g. lost projects or profits), and did
             not assert that they suffered such economic harm?

             The Arbitrator has regularly found that the issue statement

      should not express as a fact matters that are in dispute between

      the Parties.       Rather, the issue statement should remain neutral

      on these matters.          Disputed facts should be dealt with as part

      of the award itself.           Thus, the Arbitrator frames the issue as

      follows:

      1.     Did the IUPAT District Council 5 violate Article 1.5, the
             most favored nations clause, of the Parties 2016-19
             collective bargaining agreement by the terms of a separate
             agreement   it    signed   with   Performance  Contracting
             Incorporated?

      2.     If so, what is the appropriate remedy?

             The Parties agreed that the grievance was properly before

      the Arbitrator for a decision on the merits.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 8
             Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 77 of 116



                               APPLICABLE CONTRACT LANGUAGE

      I.     IUPAT DISTRICT COUNCIL 5 – WESTERN WASHINGTON AREA
             AGREEMENT FOR THE DRYWALL FINISHING INDUSTRY, 2016 -
             2019


                                       ARTICLE 1
                                       PREAMBLE & PURPOSE
                   ***
      1.3    The   purpose   of   the  Agreement  is  to   establish
             harmonious    relations  and   uniform  conditions   of
             employment and contributions to the Trust Plans
             between the parties hereto…
      ***
      1.5    The parties to this Agreement recognize the Exterior and
             Interior Industry as a Specialty Market and the necessity
             of assuring the competitive position of the parties with
             the Exterior and Interior Industry during the term of this
             Agreement.   In the event the Union negotiates a contract
             with any other contractor covering work scopes in this
             Agreement as defined in Article 2 (Scope of the Agreement)
             (excluding   any   Residential   Agreement,  Single/Special
             Project Agreement, Market Recovery Program funded projects
             and District Council 5 Maintenance Agreements) which has
             more favorable economic terms, then the Employers hereunder
             will have the benefit of any such favorable terms.      Any
             signatory contractors performing work scopes covered by
             this Agreement shall be required by the Union to pay an
             amount equal to the total employer cost.


                                     ARTICLE 2
                                SCOPE OF ATREEMENT
      2.1    Drywall work as that term is used in this Agreement
             includes but is not limited to the following: All steps to
             execution of drywall finishing, spackling of all surfaces
             and   application   of   texture  finishes  where  adhesive
             materials are used, thin wall, radiant heat fill and
             preparatory work of spotting, taping, finishing and sanding
             of joints and surfaces. ………




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 9
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 78 of 116



                                         ARTICLE 3
                               RECOGNITION & BARGAINING UNIT

       3.2.1        Employers covered by this Agreement shall be free to
                    designate their own representative for the purpose of
                    collective bargaining; however, such designation shall
                    not affect the Employer’s right or obligation to make
                    Trust   or  Fund   contributions   required  by   this
                    agreement.


                                            ARTICLE 4
                                           DEFINITIONS

       4.1     The term “Employer” refers to any person who has agreed, in
               writing, to comply with the terms of this Agreement and
               included any person acting as an agent of the Employer,
               directly or indirectly. The term “person: includes one or
               more individuals, partnerships, associations, corporations,
               joint ventured, legal representatives, trustees, trustees
               in bankruptcy or receivers.


                                          ARTICLE 5
                                    RIGHTS OF THE PARTIES

       5.1     The Union retains all rights except as those rights are
               limited by the express and specific language of this
               written Agreement.     Nothing anywhere in this Agreement
               shall be construed as to impair the right of the Union to
               conduct its affairs in all particulars except as expressly
               and specifically modified by the express and specific
               language of this written Agreement.    It is further agreed
               that noting contained in this Agreement shall be construed
               as limiting the Union’s right to control its internal
               affairs and discipline its members who have violated the
               Union’s Constitution and Bylaws, or who have violated the
               terms of this Agreement, or who have crossed or worked
               behind an IUPAT District Council 5, its affiliated or
               affiliations authorized primary picket line, including but
               not limited to such a picket line at the Employer’s
               premises or job site where the Employer is engaged in
               drywall work.   This Section is not intended and shall not
               be construed to authorize any conduct that is proscribed by
               the National Labor Relations Act.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 10
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 79 of 116



                                       ARTICLE 6
                      GRIEVANCE PROCESURE/LABOR-MANAGEMENT BOARD

       6.1     Except as expressly otherwise provided in this
               Agreement, …all grievances or disputes between the
               Union and the Employer, arising during the terms of
               this Agreement, shall be settled in accordance with
               the provisions of this Article…
                                                    ***
       6.5     …The arbitrator chosen will be authorized to hear the
               dispute or grievance submitted to him and his decision
               shall be final and binding.      The arbitrator’s fee
               shall be paid by the party who loses the case.     The
               impartial umpire may, in his discretion, allocate the
               fee between the Union and the Employer or NWCCA if he
               believes that the Union, the Employer, nor the NWCCA
               substantially prevailed.



                                          ARTICLE 19
                                   WAGES & CLASSIFICATIONS

       19.4.
               b.   If the Union enters into an Agreement applicable
                    to work covered by this Contract which contains
                    lesser wages or fringe benefits than provided
                    herein, the Employer parties to this Contract
                    shall be permitted to pay such lesser wages or
                    benefits; provided, however, that this paragraph
                    shall   not  be   applicable  to   a  single  job
                    Agreements which the Union enters into for the
                    purpose of permitting an Employer party to this
                    Contract to compete against a nonunion Contractor
                    or to a targeted Market Recovery Job Site.
       19.14 Wages and Benefits

       Journeyman Drywall Finisher (Taper)

                                  July 1, 2016        July 1, 2017       July 1, 2018
       Hourly Wage                     $38.55
       Health & Welfare                 $7.14
       IUPAT Pension                    $4.87         +$1.67/hr          +$1.84/hr
       WW Pension                       $4.10         on                      on
       Industry Fund                    $0.35         7/1/2017           7/1/2018


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 11
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 80 of 116



       Apprenticeship Program             $.50
       LMCF                              $0.05
       Total Package                    $55.66         $57.33              $ 59.17


                                            ARTICLE 21
                                              TRUSTS

       21.1 Each Employer signatory to this Agreement is required to
            make reports to the Trusts (see Article 22) and remit with
            contributions, if any, due to Western Washington Pension
            Trust… (hereafter called the central distribution point)….
       21.3 By entering into this Agreement, the Employer adopts and
            agrees to be bound by the terms of the Trust Agreements
            establishing the Funds referred to in this Article and
            agrees to be bound by all past and future lawful acts of
            the Trustees of each such Fund. The Employer shall not be
            bound by the terms of any Trust Agreement or the actions of
            the Trustees of any Trust Fund unless the Employer is
            obligated to make contributions to such Fund pursuant to
            this Contract.

       21.10      No Industry Funds shall be expended by the NWCCA for
                  any of the following purposes:
                  a. Lobbying in support of anti-labor legislation.
                  b. The subsidizing of the NWCCA or Contractors
                      during a period of authorized strike or lockout.
                  c. Payments directly or indirectly to any Union,
                      representative of any Union, or representative
                      of any employees employed by any person required
                      to make contributions to the benefit of any
                      individual Employer, or to the operation and
                      maintenance of the NWCCA provided, however that
                      any such representative of the NWCCA and the
                      NWCCA itself   may be paid in such sums as are
                      reasonable and equitable for actual services
                      rendered in connection with any authorized
                      purposes.
               d.     Any purpose which is contrary to existing law.

       21.11     Accounting of expenditures of Industry and Specifications
                 Funds shall be available to the NWCCA, IUPAT District
                 Council 5 and/or Unions upon request.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 12
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 81 of 116



                                         ARTICLE 22
                                 TRUST FUNDS BENEFIT LEVELS

       22.4 Commencing on July 1, 2016, the Employer agrees to pay
            on or before the fifteenth (15th) of each month thirty-
            five cents ($0.35) per compensable hour to establish
            and provide continuing financial support to an
            Employer-administered Industry Fund to provide for
            drug testing and safety training for employees working
            under this Agreement and to defray Employer costs
            related to bargaining and to services provided to the
            Employer by the Northwest Wall & Ceiling Bureau.



        II. Western Washington Area Agreement Between PCI and IUPAT DC 5
                                   (2016-2019)

       ARTICLE 19: WAGES AND CLASSIFICATIONS

       19.14 Wages and Benefits

       Journeyman Drywall Finisher (Taper)

                           July         1, 2016       July 1, 2017       July 1, 2018
       Hourly Wage                      $38.55
       Health & Welfare                  $7.14
       IUPAT Pension                     $4.87        +$1.67/ hr         +$1.84 / hr
       WW Pension                        $4.10        on                      on
       Industry Fund                     $0.35        7/1/2017           7/1/2018
       Apprenticeship Program            $0.50
       LMCF                              $0.05
       Total Package                    $55.66         $57.33              $ 59.17


       ARTICLE 21: TRUSTS

       21.3 By entering into this Agreement, the Employer adopts and
            agrees to be bound by the terms of the Trust Agreements
            establishing the Funds referred to in this Article and
            agrees to be bound by all past and future lawful acts of
            the Trustees of each such Fund. The Employer shall not be
            bound by the terms of any Trust Agreement or the actions of
            the Trustees of any Trust Fund unless the Employer is
            obligated to make contributions to such Fund pursuant to
            this Contract.



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 13
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 82 of 116



       21.10    No Industry Funds shall be expended by the Employer for
                any of the following purposes:
                   a.   Lobbying in support of anti-labor legislation.
                   b.   The subsidizing of the Employer during a period
                        of authorized strike or lockout.
                   c.   Payments directly or indirectly to any Union,
                        representative of any Union, or representative of
                        any employees employed by any person required to
                        make   contributions   to  the   benefit   of   any
                        individual Employer, or to the operation and
                        maintenance of the Employer, provided, however,
                        that any representative of the Employer and the
                        Employer itself may be paid such sums as are
                        reasonable and equitable for actual services
                        rendered   in   connection  with   any   authorized
                        purposes.
                   d.   Any purpose which is contrary to existing law.

       21.11        Accounting    of   expenditures    of   Industry and
                    specifications Funds shall be available to IUPAT
                    District Council 5 and/or Unions upon request.


       ARTICLE 22: TRUST FUND BENEFIT LEVELS

       22.4         Commencing on July 1, 2016, the Employer agrees to pay
                    on or before the fifteenth (15th) of each month
                    thirty-five cents ($0.35) per compensable hour to
                    establish and provide continuing financial support to
                    an Employer-administered Industry Fund to provide for
                    drug testing and safety training for employees working
                    under this Agreement and to defray Employer costs
                    related to bargaining and to services provided to the
                    Employer by the Northwest Wall & Ceiling Bureau.


                                POSITION OF THE ASSOCIATION

               The Association begins its arguments by recognizing that it

       has the burden of proof in this proceeding.                       Citing arbitral

       authority, the Association concludes that its burden is met when

       it   presents      a   preponderance      of    evidence.        The    Association



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 14
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 83 of 116



       strongly asserts that it has more than met this burden of proof.

               Turning    to   the    specifics    of    its    case,   the    Association

       contends that the plain meaning of the Industry contract and the

       intent of the Parties when they negotiated the contract clearly

       support the grievance.              The specifically articulated intent of

       the Parties was to create a level financial field so that the

       labor    contract       did   not    provide     any    competitor      an   economic

       advantage.        That is why the language of Article 1.5 requires the

       consideration of the total Employer cost package.                       By agreeing

       to this language, the Union was obligated to make sure that all

       labor contracts in the wall and ceiling jurisdiction would pay

       the same total Employer costs; a competitor would not get a

       better financial deal.

               The Employer recognizes that the PCI labor agreement does

       contain a contribution to an industry fund but it is not the

       legally     recognized        Industry    Fund.         The   legally    recognized

       Industry Fund promotes the industry as a whole, is under the

       direction of an independent Board and does not operate just to

       benefit a single contractor.             The PCI industry Board is directed

       by PCI and has the exclusive function of providing benefits that

       reduce the overhead of PCI.              Thus, an industry fund contribution

       by PCI to its own industry fund does not constitute an Employer

       cost.     As a result, this contribution does not result in a level

       economic     field      but   rather     serves    as    an   advantage      to   this


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 15
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 84 of 116



       competitor.

               Since the labor contract that the Union signed with PCI

       gives PCI an economic advantage, that advantage violates the

       favored     nations     clause    (Article       1.5)    found   in    the      drywall

       finishing Industry CBA.             Most important, the Union’s offer to

       allow the contractors to stop contributing to the Industry Fund

       and create their own individual industry funds does not fulfill

       the Union’s obligation under the terms of Article 1.5.                          It was

       never    the    intent     of   the    Parties    when    they     negotiated      the

       language of Article 1.5 to require a signatory contractor to

       leave the NWCCA in order to get the enhanced economic terms

       provided by the Union to a competitor contractor.                      Clearly, the

       Union has violated the requirement of Article 1.5 and damages

       should be paid.

               As for damages, the Association asks that the Union be

       required to pay the difference in the total cost package. PCI

       benefitted by using 89.7% of its industry fund payment to reduce

       its overhead.         The Union should be required to compensate the

       signatory contractors for lost profits and permit each of them

       to   choose    how    to   reduce     their   economic     costs      by   an   amount

       similar to what the Union granted PCI.                   In addition, since the

       Union’s action clearly constituted bad faith, the Union should

       be required to pay the Arbitrator’s fees and pay the Association

       attorney’s fees.


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 16
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 85 of 116



                                          POSITION OF THE UNION

               The    Union      strongly       disagrees    with      the   position     of   the

       Association and presents its case with six primary arguments.

       First,        the    Union      emphasizes     that        it   did   not    breach     the

       requirement of Article 1.5 because the economic terms of the PCI

       agreement are exactly identical to the economic terms of the

       Industry agreement.               Specifically, as related to the accusations

       of the Association, both contracts call for a payment of $.35 to

       an industry fund.               Moreover, PCI’s industry fund is controlled

       by an MOU that places specific limitations on how the money can

       be spent.           Those limitations closely parallel the services and

       benefits       that       are     available   to     the    Association      Contractors

       through their payment to the Industry Fund.

               Second, even if the Arbitrator were to find that the PCI

       contribution         to     its    own   industry     fund      provided     an   enhanced

       economic benefit, the language of Article 1.5 does not bar the

       Union from reaching such an agreement.                           Rather, the language

       requires that if such an agreement is reached, the economically

       beneficial terms must be offered to the Contractors signatory to

       the Association Industry agreement.                    The Union first made such

       an offer verbally to the executive director of the NWCCA and

       then provided that offer in writing at a grievance meeting.

       Thus,     the       Union       has   fully   met     its       obligation    under     the

       requirements of Article 1.5.


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 17
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 86 of 116



              Third, the Union looked specifically at the language found

       in    Article     1.5       that       provides    “Any       signatory          contractors

       performing work scopes covered by this Agreement” and notes that

       PCI was not signatory to “this agreement” but negotiated its own

       agreement.       Therefore, by the clear meaning of the language of

       Article    1.5,      PCI    was    not   obligated       to   pay        an    exactly      equal

       economic package.

              Fourth, the Union agreement with PCI does not run contrary

       to the express purpose of the Association Industry agreement

       that requires uniform contributions to the trust funds that are

       recognized      in    the     agreement      (Article         1.3    and       22.2).         The

       Industry     Fund     is    not    a     trust    fund    and       it    is    run    by    the

       Association for the exclusive benefit of Association members.

       Unlike the trust funds recognized in the Association Industry

       agreement, the Union has no representation on the Industry Fund.

       Thus, the Association industry agreement does not place a burden

       on the Union to ensure that PCI make uniform contributions to

       the Industry Fund.

              Fifth, the Association filed a similar grievance against

       another     labor       union      and    received       a    favorable          arbitration

       decision.         The      Union    urges    the    Arbitrator            to    give     little

       deference to that arbitration award because the most favored

       nation language found in the Association agreement with IUPAT #5

       differs     substantially          from     the    language          addressed         in     the


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 18
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 87 of 116



       arbitration decision.           Also, the Union urges the Arbitrator to

       distance himself from           that award since it suggests that the

       plain language of the agreement can be ignored.

              Finally, the Union strongly emphasizes that even if the

       Arbitrator were to find the Association’s case to have merit,

       the Association seeks a remedy that is outside the terms of the

       agreement and would constitute an unreasonable windfall for the

       Association      Contractors.         The   Union    notes     that      none   of   the

       Contractors ever claimed that they have been damaged by the

       Union’s action and that there is no possible way to actually

       calculate     any    losses    that    resulted     from     PCI       submitting    its

       industry fund payment to a self-administered industry fund.

              As a concluding point, the Union urges the Arbitrator to

       deny    the   grievance      and   assign     the   cost     of    the    arbitration

       process to the Association.



                                             ANALYSIS

              The    Arbitrator’s      authority      to    resolve       a    grievance     is

       derived from the Parties’ collective bargaining agreement (CBA)

       and the issue that is to be decided.                The pertinent language is

       found in Article 1.5 of the Industry CBA and reads as follows:

              Any signatory contractors performing work scopes covered by
              this Agreement shall be required by the Union to pay an
              amount equal to the total employer cost.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 19
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 88 of 116



              The term of the Industry Agreement commenced on July 1,

       2016 and ends on June 30, 2019; the fiscal year for the contract

       being July 1 through June 30 of the following year.                      Article 19

       sets forth that the total compensable hour cost of the agreement

       is $55.66 the first fiscal year, $57.33 the second year and

       $59.17 the final year.            Included in the above monetary figures

       is an Industry Fund payment of $.35 per hour.

              It is undisputed that PCI signed a separate labor contract 1

       with    IUPAT     District     Council     5   essentially       similar     in   all

       respects     to   the   Association      Agreement     and     that   PCI   performs

       “work scopes covered by this Agreement.”                       The PCI agreement

       contains the exact same financial numbers including the $.35

       industry fund payment.           The PCI industry fund payment, however,

       goes    to   a    self-administered       industry      fund    not   the    legally

       recognized Industry Fund2.           The Association grieved claiming that

       the PCI industry fund simply involves a kickback where the money

       can be used to pay for general overhead – it is not a “cost.”



       1
         The Arbitrator is aware that the Union argues that PCI is non-signatory to
       “this Agreement” but is signatory to its own separate contract. From this
       perspective, the separate contract with PCI does not have to “pay an amount
       equal to the total employer cost.” Only the 16 contractors that signed “this
       Agreement” are bound to the equal payment requirement. The Arbitrator gave
       this some consideration but finds the Employer’s counter argument better
       supported by the evidence and the more persuasive. The language in question
       was clearly intended to bind any contractor that signed an agreement with
       IUPAT #5 and that performed “work scopes covered by this Agreement.” IUPAT’s
       contract with PCI clearly meets this definition.
       2
         Throughout this analysis the Arbitrator will use the capitalized “Industry
       Fund” to indicate the legally recognized fund that the contractors in general
       support versus the lower case “industry fund” that is the PCI self-
       administered fund.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 20
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 89 of 116



       Thus,     from      the     Association’s         perspective,          the       PCI     labor

       agreement allows PCI to pay less per hour – a violation of

       Article 1.5.

               The issue before the Arbitrator reflects the above overview

       and is stated as follows:

               Did IUPAT District Council 5 violate Article 1.5, the most
               favored nations clause, of the Parties 2016-19 collective
               bargaining agreement by the terms of a separate agreement
               it signed with Performance Contracting Incorporated?

               The   Arbitrator         notes     that    this     is     a    labor          contract

       interpretation         case      where    the     Association,         as    the       grieving

       party, carries the burden of proof.                   The Arbitrator concurs with

       the     Association’s            claim     that       in    a     contract             language

       interpretation         case       the    appropriate        burden          is     a     simple

       preponderance of evidence.               To sustain the grievance, therefore,

       the Association needs to provide a preponderance of evidence

       supporting       its      interpretation        and    application           of    the     most

       favored nation provision found in Article 1.5.

               The Arbitrator carefully reviewed the audio recording of

       the   hearing,      studied       the    documents     that      were       submitted      into

       evidence and thoroughly considered the arguments found in the

       Parties’ briefs.            The Arbitrator emphasizes that he carefully

       reviewed      all   of     the    points    raised     by   the    Parties         in     their

       briefs.       Ultimately, he has chosen to focus the analysis on the

       arguments and evidence that he found weighed most heavily in the



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 21
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 90 of 116



       final decision.            The fact that a contention or point is not

       discussed does not mean that it was not considered.                              It does

       mean that it was not determined to be a major factor in arriving

       at the final conclusion.              The reasoning and the primary factors

       that    led   to     the   award   are    laid       out    in    the    following   multi

       section analysis.


       Total Employer Cost

              The Association’s grievance focuses on the last three words

       of the language found in Article 1.5: “total employer cost.”

       The Association makes the point, uncontested by the Union, that

       this    language      was    placed      in    the    new        collective   bargaining

       agreement specifically to address the problem created when PCI

       ended its membership in NWCCA.                 While PCI had a right to do so,

       the contractors that maintained their membership in NWCCA were

       concerned      that    the    Union      not    enter       into     a   separate    labor

       agreement with PCI giving PCI an economic advantage.

              The Association further points out the language in Article

       19 which specifically grants to the signatory contractors in the

       Industry agreement the right to pay “lesser wages or fringe

       benefits,”      if    the    Union     enters        into    an     agreement    with    a

       competitor      providing     lesser      wages       or    fringe       benefits.      The

       Association uses the provision in Article 19 to illustrate the

       importance of the last sentence of Article 1.5.                               The lesser



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 22
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 91 of 116



       wages or fringe benefits language was a carryover from the old

       agreement and it obviously protected the signatory contractors

       from the Union entering into an agreement with a competitor

       contractor, such as PCI, where the competitor would be able to

       pay    less    for      wages   and     benefits.       The     new    language    was

       specifically there to ensure that any competitor contractor’s

       total hourly cost of compensation be equal to what the signatory

       contractors were paying.              In order to do this, the industry fund

       contribution       of    $.35   had     to     be   accounted    for    because    the

       industry fund has nothing to do with wages and benefits even

       though it is listed as part of hourly compensation.

              Specifically       suggested       to    the   Union     is     that   if   any

       contractor did not want to contribute to the Industry Fund, then

       there are six other items that make up total compensation and

       the   objecting      contractor        can   choose    to   simply     increase    the

       amount of any of these items by $.35 and that would make total

       cost of compensation equal.              The specific example given is that

       the $.35 could have been added to the Apprenticeship Program 3


       3
         It does not surprise the Arbitrator that PCI would not agree to such an
       approach. As is discussed in other parts of this analysis, PCI chose to end
       its membership in NWCCA because it felt that the value of membership it was
       receiving, as the highest contributing member, did not equate. Rick Harris’
       testimony was quite clear, PCI had created a matrix which showed not only
       that PCI was not getting the value it should be; it also showed, from PCI’s
       perspective, that other members of NWCCA were profiting at PCI’s expense.
       PCI opposes making payment to something where it receives no benefit. Almost
       doubling the contribution to the Apprenticeship Fund in lieu of an Industry
       Fund contribution would have brought PCI no additional benefit over their
       regular contribution. To this Arbitrator, that appears to be a bad deal and
       one that PCI was highly unlikely to agree to.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 23
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 92 of 116



       with the objecting contractor paying $.85 per compensable hour

       as opposed to $.50.

              It is undisputed that the 2016-19 Industry agreement was

       completed before the Union undertook separate negotiations with

       PCI.     Ultimately, what PCI agreed to was the exact same total

       compensation package found in the industry agreement including

       the payment of $.35 per compensable hour to the Industry Fund.

       Article 22.4 of the PCI agreement provides:

              Commencing on July 1, 2016, the Employer agrees to pay on
              or before the fifteenth (15th) of each month thirty-five
              cents ($0.35) per compensable hour to establish and provide
              continuing financial support to an Employer-administered
              Industry Fund to provide for drug testing and safety
              training for employees working under this Agreement and to
              defray Employer costs related to bargaining and to services
              provided to the Employer by the Northwest Wall & Ceiling
              Bureau.

              The evidence clearly shows that PCI acted consistent with

       this provision as it issued the appropriate check at the middle

       of each month to cover the industry fund payment (E 19) which,

       from the Union’s perspective, fully satisfied the requirements

       of the favored nations clause.                 The check was issued to the

       Employee Painters Trust.           The Employee Painters Trust 4 then sent




       4
         As the Arbitrator understands the system, the Employee Painters Trust served
       as a clearinghouse where all of the contractors sent their trust payments and
       the Employee Painters Trust then forwarded the correct amounts to the various
       accounts. Thus, when the signatory contractors submitted their Industry Fund
       payment each month, that money would have been forwarded to NWCCA and/or
       NWCB.   Since PCI had set up its own Employer managed industry fund, that
       portion of PCI’s monthly contribution related to the industry fund was sent
       back to PCI.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 24
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 93 of 116



       a check back to PCI for an amount equal to the monthly industry

       fund payment (E 21).

              The CBA provides for a total package compensable hourly

       payment of $55.66 the first year, $57.33 the second and $59.17

       the    third    year.        It    is   not    disputed      that     PCI       made    those

       payments5.      The issue that led to the Association grievance is

       that PCI’s industry fund payment was sent back to PCI.                                 In its

       brief, the Association emphasizes its opposition and hostility

       to this arrangement by calling it a “fictitious” fund (p 2),

       “fictional” fund (p 12) and a “fictional employer plan” (p 29).

       Additionally, testimonial evidence indicates that the signatory

       contractors      viewed      the    return     of    the    money    as     a   “kickback”

       (testimony of Mehrer).

              Thus, from the standpoint of the signatory contractors, the

       return of the money to PCI to be used by PCI at its discretion

       does    not    create    the       level     economic      playing    field       that    was

       negotiated      and     protected       by     the    language       of    Article       1.5;

       therefore the grievance.


       Industry Fund

              The National Labor Relations Act (NLRA) grants to the Union

       the right to negotiate wages, hours and working conditions.                               Any

       matter     related      to   wages,        hours     and    working       conditions       is

       5
         Ultimately NWCCA decided to raise the industry fund payment by $.10 the
       second year and another $.05 the third year. The evidence indicates that at
       the Union’s request PCI agreed to match that increase.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 25
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 94 of 116



       considered a mandatory subject of bargaining.                    The relationship

       between labor and management, however, is often times complex

       and    there    are    issues     or    concerns      that    the    Parties     find

       beneficial to discuss and at times address in the CBA which are

       not mandatory.        These issues are usually called permissive6.                   A

       quick trip to the internet provides the following definitions:

              Permissive subjects of bargaining are those subjects over
              which the parties are not required to bargain. They do not
              pertain to wages, hours and other terms and conditions of
              employment.   They may be proposed by either party, but
              neither party can insist upon the acceptance of such
              subjects as condition of executing a contract.

                                                * * * * *
              Permissive subjects of bargaining are those over which
              bargaining is neither compelled nor prohibited.    Neither
              party is required to agree to proposed language that is a
              permissive subject and the matter cannot be pursued to the
              point of impasse.      Although the parties may discuss
              permissive subjects and try to reach agreement, neither
              may, at any time, insist on the subject being incorporated
              into the contract.
                                                * * * * *
              Subjects that are neither mandatory nor illegal are
              classified as permissive subjects of bargaining. While the
              list of possible permissive subjects is infinitely long,
              there   are   several  distinct   categories   of   commonly
              negotiated or proposed permissive subjects.    Some subjects
              of bargaining are classified as permissive because they
              represent efforts to negotiate on behalf of persons who are
              not part of the bargaining unit.      Additional topics are
              classified as permissive because they concern matters which
              are internal matters for either the union or management.

              The Arbitrator realizes that what he has spelled out can be

       considered Labor Relations 101 because it is such a basic part

       6
         There are also issues that are prohibited but any discussion of prohibited
       subjects has no bearing on this award.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 26
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 95 of 116



       of the collective bargaining process.                      For the instant case,

       however,     focusing on         the concept of a permissive subject of

       bargaining      is    important        because      the    Industry     Fund    is    a

       permissive      subject    of     bargaining.        The    Industry    Fund    is   an

       internal management issue over which the Union has absolutely no

       control or input.

              The   financial     terms       found   in   the    collective    bargaining

       agreement for 2016-17 are as follows:

       Hourly Wage                       $38.55
       Health & Welfare                   $7.14
       IUPAT Pension                      $4.87
       WW Pension                         $4.10
       Industry Fund                      $0.35
       Apprenticeship Program             $0.50
       LMCF                               $0.05

              The Union negotiates or has direct input into the hourly

       wage, the health and welfare contribution, the IUPAT pension

       contribution, the WW pension contribution, the apprenticeship

       program, and the LMCF rate.              Not so for the industry fund.               The

       Association tells the Union what the Industry Fund contribution

       will    be   and     is   free    to    unilaterally       raise   or   lower    that

       contribution at any time.                This point is well known to the

       Association as is evidenced in a June 19, 2017 letter sent to

       the Union by Ray Baca, Executive Director of NWCCA.                      The letter

       reads:

              The individual employers have instructed the Association to
              increase the Industry Fund, effective July 1, 2017, to
              $0.45/hour. As you are aware, the Industry Fund is a non-


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 27
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 96 of 116



              mandatory subject of bargaining, and is not deducted from
              the employee’s pay check.        The Association and the
              individual employers are permitted to unilaterally increase
              this contribution amount.    This unilateral right is also
              consistent with the parties’ past practice.    We intend to
              send the raised Schedule A out to everyone this Friday,
              June 23, 2017.     If the Union would like to meet and
              discuss, please let me know. [citation omitted] (U 4)

              Footnote 8 in the Association’s brief provides as follows:

              The Union’s attorney has attempted to claim that the
              Industry   Fund  was   simply  an  employer-fund  with  no
              connection to the bargaining process.   This is simply not
              true. It is true that the Industry Fund eventually goes to
              the NWCCA (except, of course with PCI’s contributions).
              The industry fund as indicated by the Agreement’s purpose
              is a benefit to the entire industry, including the Union.
              There is a significant benefit to all employers derived
              from the promotion of the industry. This benefit, however,
              exists only so long as an employer is not disadvantage
              economically in its existence. (E Br 8)

              The    Arbitrator       notes     that,    while    there       is    substantial

       reality in the claim that the Industry Fund indirectly benefits

       the Union, it does not change the fundamental fact that the

       industry      fund   is    a     permissive      subject   of    bargaining,          that

       payment to the industry fund is completely controlled by the

       Association – no Union involvement and that whatever benefits

       are offered to the industry are set by the Association – again,

       no Union involvement.

              As to the fact that the Union and the employees that it

       represents benefits from a healthy industry                        –   that is quite

       obvious.       John Boufford, testifying on behalf of the Union,

       readily      admitted     that    fact   and     emphasized     that        he   routinely



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 28
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 97 of 116



       works with non-signatory contractors to make sure that they are

       contributing to the industry fund7.                   Moreover, his unrefuted

       testimony is that in every case he has been successful with the

       single    exception      of   PCI.     PCI,    of   course,    is   the    exception

       because it withdrew its membership in NWCCA because PCI had

       “lost    its    shared    vision”     with    NWCCA    regarding     the    cost    of

       membership and the services that were provided (testimony of

       Rick Harris).

               While the Arbitrator will provide more extensive discussion

       of the Industry Fund as a permissive subject of bargaining later

       in this analysis, at the present point he will highlight two

       important facts.           The first      reemphasizes the absence of any

       control on the part of the Union.               Not only does the Union have

       no say in the amount of the Industry Fund payment, it equally

       has no say in the services and benefits that accrue to the

       Contractors from their membership in NWCCA.                   The Second fact is

       that while a subject may be permissive, when the Parties to a

       labor agreement chose to place language covering the permissive

       topic in the agreement, that language is just as binding on the



       7
         The Arbitrator notes that at page 23 of its brief the Association emphasize
       that the industry fund payment is a product of give and take negotiations and
       that the Association “gave something up” in order to get this permissive
       subject of bargaining in the CBA.      The Arbitrator is not convinced that
       anything was given up in order to get the Fund in the collective bargaining
       agreement; no specific evidence of such an exchange was provided. The Union
       seems to fully support having the Industry Fund in the agreement and its only
       problems is with PCI; a problem that is simply an extension of PCI’s conflict
       with NWCCA.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 29
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 98 of 116



       Parties      as    is    language       covering      mandatory       subjects      of

       bargaining.


       Prior Arbitration Award

              On June 20, 2017 Arbitrator Sandra Smith Gangle issued an

       award in what the Parties recognize to be a companion grievance.

       The Association, on behalf of the signatory contractors, had

       filed a grievance against Plasters and Cement Masons Local 528

       claiming that the contract it had signed with PCI violated the

       favored nations clause found in the Association’s contract with

       Local 528.

              In    general,       labor     arbitrators        provide      each      award

       independent from the work of other arbitrators unless the term

       of    a     CBA   specifically        requires      otherwise.          From     this

       perspective, the Arbitrator in the instant dispute is not bound

       to any conclusions or the award fashioned by Arbitrator Gangle.

       Yet, labor arbitrators are often equally sensitive to the fact

       that the Parties are not advantaged when they receive multiple

       awards providing conflictive end results.

              In light of the above points, the Arbitrator has given

       thoughtful consideration to the decision of Arbitrator Gangle.

       This consideration fully took into account the various arguments

       put forth by the Parties as to what considerations ought be




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 30
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 99 of 116



       given to the award particularly the Union’s claim that pertinent

       language of the agreements are different.

              The Arbitrator emphasizes from the outset that he is in

       agreement with much of what the Arbitrator Gangle provided, not

       including the remedy.           One critical point in her decision, that

       this Arbitrator concurs with, was the finding that the creation

       of a self-administered industry fund did not, of itself, violate

       the    most    favored     nations     clause     found    in    the    Association

       agreement.      Rather, it was the absence of independent oversight

       to    ensure    that   fund    monies     were    spent    consistent      with   the

       express provisions of the agreement; PCI was left to say one

       thing and do something entirely different.                      Arbitrator Gangle

       writes:

              The facts tend to show that the Union did violate the
              “most-favorable-nations” clause of the NWCCA contract, but
              only in one particular.     The evidence is clear that the
              Union allowed PCI to pay its “Industry Fund” contributions
              directly into a company-held “training” fund, which allowed
              the Company to use the funds that were deposited after July
              of   2016   at  its  own   discretion  without  independent
              oversight. At the same time, however, the Union negotiated
              language in Article 1 showing that PCI was committed to
              “promote the plastering industry and encourage a spirit of
              helpful cooperation” with employee groups, “to their mutual
              advantage.”    Also, it negotiated an MOU with PCI that
              provided for the broader uses of the Industry Fund money
              than for internal training purposes alone.      If PCI had
              followed those contractual requirements, this case might
              never have arisen.       Unfortunately, however, the mere
              acceptance of PCI’s desire to deposit its Industry Fund
              moneys to itself, so that it could control the use of the
              money, created an ambiguity in the PCI contract terms,
              which allowed PCI to avoid the commitments it stated in
              Article 1 and then clarified in the MOU. (U 6, p 18-19)


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 31
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 100 of 116



               In other words, the real issue is not the fact that the

       Employee Painters Trust returns the industry fund money to the

       PCI administered industry fund, rather it is the extent to which

       that    money       is   appropriately    used    and   whether     the    Union    is

       exercising sufficient oversight.                This analysis will continue by

       a fully exploring these factors.


       PCI Industry Fund

               The Arbitrator notes that there is, at times, a discernable

       level of frustration and hostility that is apparent at a labor

       arbitration         hearing;    each     side    feeling    that    it    has     been

       victimized by the other.           The instant case is an example of that

       fact.      The      Union’s    opening   statement      clearly    expressed      this

       concern and Association witnesses openly expressed the opposite

       point of view.

               Much   of    the   Associations     concerns     are   reflected     in    the

       conclusion that the Union participated in creating a bogus or

       fictitious industry fund as a method by which to avoid complying

       with the most favored nations clause; deliberate and willful

       malfeasance.         The Arbitrator finds the evidence does not support

       this conclusion.           The Union was simply faced with attempting to

       negotiate a contract with an Employer that had removed itself

       from membership in NWCCA and wanted no part in providing any

       financial support back to the Association.                     Working with this



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 32
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 101 of 116



       variable, the Union faced the very difficult task of trying to

       provide a level financial field while not getting involved in

       the ongoing hostilities between PCI and NWCCA.

               The Arbitrator focuses the analysis on the assertion by the

       Association that:

               As explained by Neil O’Conner, the Union could have avoided
               breaching its NWCCA Agreement with the Grievant’s by
               requiring PCI to pay an additional hourly contribution to
               the Union’s Apprenticeship, or some other mandatory trust.
               (E Br 31)

               The    Association     appears      to      forget   that     the      Union    was

       negotiating a labor agreement with PCI, it was not dictating the

       terms    of    a   labor    contract.          It   is    true    that   the      “Union’s

       Apprenticeship,       or    some    other      mandatory     trust”      are   mandatory

       subjects of bargaining and the Union could have bargained hard

       to achieve the end goal of having PCI make what in reality would

       have been a charitable contribution8 to one of these trusts.

       However, Mr. Harris’ testimony at hearing is very clear, PCI

       withdrew from NWCCA because of                   the     conclusion of high cost,

       little benefit.            One would expect, therefore, that he would

       strongly object to high cost – no benefit.

               More   importantly,        PCI   was     willing     to   make      all    of   the

       regular contributions to the mandatory issues of bargaining (the


       8
         For example, the CBA required PCI to contribute $.50 to the Apprenticeship
       Program   and  PCI,   like  the  other contractors,   benefitted  from   the
       Apprenticeship Program. If PCI contributed $.85 an hour ($.50 + $.35), the
       additional payment brought no additional benefit back to PCI – thus a
       charitable contribution.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 33
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 102 of 116



       other 6 items of compensation); the only questionable item was

       the    Industry       Fund.         How   could      PCI       make     an    Industry       Fund

       contribution         without       contributing          to   NWCCA?         The     answer,    of

       course, was a self-administered industry fund where the monies

       were expended in a fashion consistent with an industry fund.

       The   Arbitrator         notes     that   there      is       nothing    in     the      Industry

       collective bargaining agreement that would prohibit this action;

       the only issue being the creation of a level economic field.

               Article 22.4 of the PCI agreement provides that the PCI

       industry fund would be expended “for drug testing and safety

       training      for     employees       working       under      this     Agreement         and   to

       defray      Employer       costs     related    to       bargaining      and        to   services

       provided      to     the    Employer      by       the    Northwest          Wall    &    Ceiling

       Bureau.”          Additionally, the Union and PCI signed a memorandum of

       understanding on September 16, 2016 that provided in part:

               …Performance Contracting Incorporated shall establish an
               industry fund for the purpose of providing for drug
               testing, safety training and all other training and
               operations support for Performance Contracting Incorporated
               employees working under the CBA and to defray Employer
               costs related to bargaining and to services provided to the
               Employer by the Northwest Wall and Ceiling Bureau.

               …

               The Union and the Employer agree that the Trust Office will
               dispense the funds to the Employer on a monthly basis. (E
               3)

               Following the issuance of the Arbitrator Gangle award, the

       Union       and    PCI     entered    into     a     revised      MOU.          Mr.      Boufford


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 34
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 103 of 116



       testified       that    the    new    MOU   was    an    effort      to   address   issues

       raised by Arbitrator Gangle.                 The revised MOU provided a more

       extensive statement about how the funds were to be expended and

       set in place a Labor-Management oversight committee.                           The first

       paragraph of this MOU provides as follows:

               …Performance Contracting Incorporated (PCI) shall establish
               an independent fund (the Fund) for the purpose of
               promotional activities related to the Drywall Finishing
               Industry.   The fund is intended to provide for the costs
               associated with drug testing, respirator fit testing,
               hearing conservation testing and other industry and trade
               related testing and training for PCI employees working
               under the Collective Bargaining Agreement (CBA). The Fund
               may also be allocated to defray employer costs related to
               collective bargaining and for services that may be provided
               by the Northwest Wall and Ceiling Bureau or other trade
               Association entities. (U 1)

               The   Arbitrator       emphasizes         from   the    above     paragraph    the

       phrase “promotional activities related to the Drywall Finishing

       Industry.”       The Arbitrator further points to the Gangle award in

       which     she    wrote,       “If     PCI   had     followed         those   contractual

       requirements,          this    case    might       never    have      arisen.”        This

       Arbitrator       is     in    total     agreement        with     Arbitrator        Gangle.

       Absolutely, had PCI expended some or all of the PCI industry

       funds to support promotional activities related to the Drywall

       Finishing Industry then there should not have been a grievance

       and    there     would       have    been   no     reason      for    this   arbitration

       decision.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 35
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 104 of 116



               While much of what the Parties provided in the above MOU is

       a reasonable expenditure of monies consistent with the concept

       of an industry fund, the evidence indicates a complete lack of

       any expenditure that could be called promotional activities for

       the industry.         Most important, the Arbitrator concludes that

       money that should have been expanded on behalf of the industry

       was diverted to expenditures not consistent with an industry

       fund.     This divergence does constitute an economic advantage to

       PCI.     While the Arbitrator will have more to say about the lack

       of expenditures on behalf of the industry as a whole at a later

       point in this award, at this time he will simply emphasize his

       conclusion that this failure constituted a violation of Article

       1.5 of the Industry agreement.


       Benefit of Favorable Terms

               At page 15 of its brief, the Union puts forth that Article

       1.5 does not prohibit the granting of more favorable economic

       terms but rather requires that any more favorable economic terms

       be offered to the signatory contractors.                 Specifically the Union

       argues:

               Article 1.5 of the agreement between the Union and the
               Association does not bar entering into an agreement with
               competitors of the Employer’s that allegedly contains more
               favorable terms.      Rather, the agreement grants the
               Employer’s “the benefit of any such favorable terms” “in
               the event the Union negotiates a contract with any other
               contractor.” [citations omitted]



IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 36
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 105 of 116



              The evidence is clear that both orally and in writing the

       Union offered9 to provide to the signatory contractors the exact

       same right that was extended to PCI (set up your own industry

       fund and make your contribution to it) (U 2).                           The Association

       calls this offer a “Hobson’s choice” and strongly argues that

       the    intention      of   Article      1.5   was    not    to    put    the   signatory

       contractors into the position of having to destroy the Industry

       Fund    in    order   to   acquire      the   more     favorable        economic   terms

       granted by the Union to a competitor contractor.                               Moreover,

       Arbitrator      Gangle      in    her    decision      labeled          this   offer    as

       “illogical and unreasonable” from the standpoint of providing “a

       fair resolution of the grievance” (U 6, p 20).

              This    Arbitrator        determines     that       the   word     illogical     is

       better replaced with the word awkward.                          Awkward, because the

       Parties struggle with the intermixing of a permissive subject of

       bargaining       with      mandatory      subjects         of    bargaining.           The

       Arbitrator notes that the Association, in its brief, sites two

       other arbitration decisions in which damages were awarded the

       employers.      In one the arbitrator allowed a contractor to pay by

       piecework to the disadvantage of other contractors and in the

       other example the union agreed to defer a wage increase for one

       contractor for a one month period of time to the disadvantage of

       9
         Marty Holding of Expert Drywall testified that he did not believe this was a
       serious offer.   The Arbitrator is puzzled by this response since the offer
       was made both orally and in writing. Possibly, the fact that the offer seems
       disingenuous made it seem less serious.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 37
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 106 of 116



       others (E Br p 26-27).                      This Arbitrator notes that in either

       case the issues were mandatory and the Union was in control of

       the decisions that were made.                          In the instant case, the Union

       has    no     control       over       the       quantity        and     quality      of     services

       provided by NWCCA.

               The       simple    fact        is        that     any     one     of    the       signatory

       contractors to the industry agreement could have taken advantage

       of    the     Union’s      offer.           If     this     potential         contractor      became

       dissatisfied with the services being provided by NWCCA, as PCI

       had,    it     could       have    withdrawn             from    membership          in    NWCCA   and

       entered into negotiations midterm to modify the terms of the CBA

       consistent with what the Union provided to PCI.                                 It is doable.

               The fact that it is doable, however, does not necessarily

       mean that it completely meets the terms of Article 1.5 of the

       Industry       agreement.              As    previously           emphasized,         this    is    an

       awkward mixture of different collective bargaining realities.

       The    Industry         Fund      payment         in     the     Industry       agreement      is    a

       permissive subject of bargaining over which the Union exercised

       no control.          In the PCI agreement, the industry fund is placed

       under       the     control       of        the     collective         bargaining          agreement

       including         the    MOUs      and       the       control     of     a     Labor-Management

       committee.

               Having      agreed        to     terms         that     required        it    to     exercise

       control, the Union was required to do so in a way that ensured


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 38
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 107 of 116



       the level economic field required by Article 1.5 of the Industry

       agreement.      The Union failed to fully do this which has led the

       Arbitrator to conclude that Article 1.5 was violated.                        Had the

       Union ensured that the PCI industry fund was properly expended,

       then it could have offered a similar self-administered industry

       fund to the signatory contractors.                  What it could not do is

       offer a flawed, self-administered industry fund to the signatory

       contractors.         Since the offer was flawed, a point that will be

       elaborated      on    further     in    this    award,     the    offer     was   not

       sufficient to satisfy the requirements of Article 1.5 of the

       Industry agreement and a remedy is in order.



                                            CONCLUSION

              In its brief, the Association argued that damages should be

       paid to the 16 signatory contractors and that the Arbitrator

       should award:

              1. Order the Union to compensate each Grievant for the lost
                 profit that each Grievant suffered as identified on page
                 26 herein;

              2. Award the Grievant’s with the ability to unilaterally
                 reduce its total economic package as the Grievant’s see
                 fit;

              3. Order the Union to pay the arbitrator’s fees consistent
                 with section 6.5 of the Wall & Ceiling Labor Agreement;
                 and

              4. Award   attorney  fees   for   the  Grievant’s                   for    the
                 unnecessary delay in arbitrating this matter.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 39
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 108 of 116



              While the Arbitrator has concluded that the Union failed to

       fully comply with Article 1.5 of the Industry agreement, the

       Association’s requested remedy, in his view, goes far beyond

       what the evidence establishes as the nature of the breach.                                      The

       Arbitrator views the final outcome of this matter as partially

       favoring the position of the Union and partially favoring the

       position of the Association.                    Consistent with this conclusion

       the   Arbitrator         provides       the    remedy         for   the    breach        and    the

       reasoning       behind      the     remedy          in    the       following         multipoint

       analysis.

              First,     the    Association          strongly        emphasizes         that    PCI,   as

       admitted     by    Mr.    Harris        in    his    testimony,       profited          from    the

       inappropriate       industry        fund       payment         (A    Br,     p     24).         The

       Arbitrator carefully evaluated this argument and concludes that

       the Association uses the word profit not in the sense that an

       economist       would     use     the    word.           Profit,      from       an     economist

       perspective, is simply what is left over after all expenses are

       deducted from gross receipts.                       Frankly, there is not                    enough

       evidence on the record to know whether PCI made a profit during

       the years in question.                  That is probably the reason why Mr.

       Harris first responded to the question about profit with the

       statement, “I do not believe that is a fair representation”

       (audio tape).       Ultimately, the Arbitrator thinks the better term

       relates    to     the    “bottom    line”       of       an   organization.             In   other


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 40
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 109 of 116



       words, returning the industry fund payment to PCI clearly helped

       its bottom line but that doesn’t necessarily mean it created

       profit.

              Second, it is clear from the record that much of the PCI

       industry     fund     was    spent    on    internal      training.          From   the

       Association’s perspective, PCI’s industry fund contribution does

       not contribute to the industry but simply reduces PCIs overhead.

       This, of course, provides an economic advantage to PCI.                              The

       Arbitrator      in    part   agrees      with     this   argument      and    in    part

       disagrees.       NWCCA also provides training and Mr. Baca in his

       testimony indicated that part of the reason for raising the

       industry     fund     payment     from     $.25     to    $.35   was    to     provide

       additional training.            Thus, the Arbitrator concludes that the

       fact that PCI provided it least some training with its self-

       administered industry fund does not necessarily create a breach

       of Article 1.5.

              Moreover, NWCCA controls the amount of training that is

       provided to members.           Mr. Harris made it clear that PCI ended

       its membership in NWCCA because of the lack of benefits coming

       directly back to PCI.           The Arbitrator concludes that at least a

       part    of   the     whole   dispute       that   makes    up    this    arbitration

       proceeding involves a continuation of the internal dialogs going

       on over the benefits of membership.                Since NWCCA, not the Union,

       controls the value of membership the Arbitrator is not very


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 41
               Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 110 of 116



       sympathetic to punishing the Union over an internal management

       debate related to how much training ought to be provided by

       NWCCA.

               Third, as determined by Arbitrator Gangle and reaffirmed in

       this    decision,      the   problem       is   not   the   creation        of    a   self-

       administered industry fund but rather the extent to which that

       fund is administered consistent with the terms of the MOU.                             The

       MOU clearly requires PCI to expend its industry fund “for the

       purpose       of     promotional     activities       related         to    the   Drywall

       Finishing Industry… provide for the costs associated with drug

       testing, respirator fit testing, hearing conservation testing

       and other industry and trade related testing and training … to

       defray employer costs related to collective bargaining and for

       services that may be provided by the Northwest Wall and Ceiling

       Bureau…” (U 1).

               The   above     is   what   PCI    agreed     to    in    a   signed,     written

       agreement with the Union.                  As also emphasized              by Arbitrator

       Gangle,       this    Arbitrator     has    no    authority       over      the   Union’s

       collective bargaining agreement with PCI.                        The Union, however,

       is in a position to demand compliance to the written agreement.

       That demand should have included the necessity for PCI to expend

       funds     toward      “promotional     activities      related        to    the   Drywall

       Finishing Industry.”           The absence of any evidence showing that

       the Union has attempted to vigorously enforce this provision is


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 42
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 111 of 116



       what led the Arbitrator to conclude that Article 1.5 of the

       industry agreement had been violated.                    It was violated because

       PCI was allowed to use the vast majority of the industry fund

       monies towards providing training which reduced its overhead –

       an economic advantage.              While some of these funds could have

       been spent on training within the context of an industry fund,

       the Union permitted by its laxness too much of the money to be

       used in that fashion.

              Fourth, the Arbitrator takes fault with the reasoning used

       by the Association in claiming how much damages should be paid

       by the Union to the contractors.               PCI is viewed to have padded

       its   bottom     line     through    its    self-administered       industry     fund

       while the signatory contractors were not so advantaged through

       their payment to the Industry Fund.                      The primary difficultly

       that the Arbitrator has with this argument is that it is based

       on the conclusion that the signatory contractors receive zero

       value to their bottom line from their membership in NWCCA and

       their payment to the Industry Fund.                      The Arbitrator believes

       that each of the contractors does receive value to its bottom

       line by its membership in NWCCA.

              The Arbitrator also concludes that the laxness with which

       the Union has exercised its oversight regarding its collective

       bargaining      agreement     with    PCI    has   led    to   PCI’s   bottom    line

       benefit     being    in    excess    of     what   the     signatory    contractors


IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 43
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 112 of 116



       receive from their contribution to the Industry Fund.                              But, it

       would be almost impossible to calculate accurately the nature of

       this discrepancy since it would be difficult to calculate all of

       the ways in which membership in NWCCA is beneficial.

              Moreover, the Arbitrator again returns to the concept of a

       permissive subject of bargaining.                   The bottom line benefits of

       membership      are    significantly          controlled10       by    the        signatory

       contractors; not the Union.               While it is clear that PCI does

       directly     benefit     from    its    payment       to   the    self-administered

       industry fund, this fact has to be considered in the context

       that the benefits of the signatory contractors’ payments to the

       Industry Fund is, at least to a certain extent, self-determined.

              Finally, the Arbitrator’s final remedy provides no monies

       to    the   signatory      contractors        primarily      because         he    is    not

       convinced by the evidence that they have suffered any direct

       economic harm.        While the evidence indicates that PCI’s business

       has   increased       during    the    term    of    the   collective         bargaining

       agreement,      the    Arbitrator      finds    no    evidence        related       to   the

       increase or decrease of the 16 signatory contractors.                              However,

       in the absolutely booming construction economy of the City of

       Seattle, the Arbitrator is hard pressed to believe that any

       10
          The Association attempted to argue otherwise in expressing the point that
       there is a Board that oversees the activities of NWCCA; it is not the
       contractors.   The Arbitrator, for the purposes of the instant case, is not
       impressed with this argument.      While their influence may at times be
       indirect, the 16 signatory contractors have a substantial say regarding what
       benefits are put forth by NWCCA.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 44
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 113 of 116



       contractor has suffered a reduction of work particularly as such

       reduction might relate to the PCI industry fund contribution.

              The Association notes in its brief that “Arbitrators have

       wide latitude when fashioning a remedy” (E Br, p 25).                               This

       Arbitrator agrees and emphasizes that given the complexity of

       the facts of this case, wide latitude is certainly needed.                             As

       previously indicated, the Arbitrator’s ultimate conclusion is

       that    the    MOU   allowed      PCI   to     expend    money   on    a   variety     of

       different items one of which was promotional activities related

       to the industry.         PCI failed to expend any industry fund monies

       towards       promotional    activities         related     to   the   industry;       no

       expenditure      helped     the    industry      in     general11.     This      was   an

       important failure as it created an imbalance that economically

       advantage PCI.

              The    Arbitrator    notes       that    the   MOU   provides       for   payment

       towards the services of the NWCB from the PCI industry fund.

       The Arbitrator further notes that the Association’s brief lays

       out the fact that of the $.50 Industry Fund contribution, $.214

       goes to the NWCB – 42.8%.                Payment to NWCB would support the

       industry in general thus fulfilling that element of the MOU.

              The    Arbitrator     concludes         that   the   Union’s    liability       is

       restricted to $.35 per compensable hour as that is the figure in



       11
         Mr. Harris claimed in his testimony that training his employees to provided
       help to the industry. The Arbitrator simply does not buy this argument.

IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 45
              Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 114 of 116



       the contract that was signed by the Union.                 The two raises after

       the contract was signed were imposed by NWCCA and not part of

       any documents signed by the Union.                Using the 42.8% figure found

       above and multiplying it times $.35 results in a figure of $.15

       ($.1498).      Given all of the factors of this case, the Arbitrator

       concludes that had PCI submitted $.15 per compensable hour to

       NWCB or some other industry wide benefit it would not have been

       disproportionately          advantaged        from     its      self-administered

       industry fund.

              The Arbitrator’s directive to the Union, in order to remedy

       the   breach    of   Article     1.5   of   the    Industry    agreement,      is   to

       pursue payment to the NWCB from PCI for $.15 for the entire

       contract term (2106 through 2019) but in the event that PCI

       fails to provide all of this compensation, the Union stands

       liable.      It is the Union that agreed to Article 1.5 of the

       Industry CBA and it is ultimately accountable for what it agreed

       to.




IUPAT District Council 5 – NW Wall & Ceiling Contractors Assoc (More Favorable Terms Arb Award) pg. 46
     Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 115 of 116



IN THE MATTER OF THE ARBITRATION   )                ARBITRATOR’S
                                   )
BETWEEN                            )                   AWARD
                                   )
INTERNATIONAL UNION OF PAINTERS    )
AND ALLIED TRADES DISTRICT COUNCIL )
“IUPAT DISTRICT 5” OR “THE UNION” )
                                   )
AND                                )
                                   )
EMPLOYERS OF NORTHWEST WALL &      )
CEILING CONTRACTORS ASSOCIATION    )         CONTRACT INTERPRETATION
“NW WALL & CEILING” OR EMPLOYER”   )                GRIEVANCE


     After careful consideration of all arguments and evidence,

and for the reasons set forth in the Opinion that accompanies

this Award, it is awarded that:

1.   The IUPAT District Council 5 did not violate Article 1.5,
     the most favored nations clause, of the Parties 2016-19
     collective bargaining agreement when it allowed PCI to
     create its own industry fund and use it to establish and
     provide continuing financial support to an Employer-
     administered industry fund to provide for drug testing and
     safety training for employees working under this Agreement
     and to defray Employer costs related to bargaining.    The
     IUPAT District Council 5 did violate Article 1.5, the most
     favored nations clause, of the Parties 2016-19 collective
     bargaining agreement when it failed to vigorously enforce
     that portion of its December 1, 2017 MOU with PCI that
     required partial use of the Employer administered industry
     fund for promotional activities related to the Drywall
     Finishing Industry.

2.   The Union, to remedy the violation of Article 1.5, must
     confront PCI over its failure to comply with the terms of
     December 1 MOU and provide        as an appropriate fix
     retroactive payment of $.15 per PCI compensable hour to the
     Northwest Wall and Ceiling Bureau. The payment of $.15 per
     PCI compensable hour to NWCB should be for the entire
     contract period retroactive to July 1, 2016. In the event
     that PCI refuses to comply, then the Union is required by
     this award to make that payment.
      Case 2:19-cv-00145-RSL Document 1 Filed 01/31/19 Page 116 of 116



3.    The Arbitrator retains jurisdiction over this remedy for a
      period of 120 days or until the Parties informed him that
      the matter of remedy has been fully satisfied.

4.    ARTICLE 6, states “The arbitrator’s fee shall be paid by
      the party who loses the case. The impartial umpire may, in
      his discretion, allocate the fee between the Union and the
      Employer or NWCCA if he believes that the Union, the
      Employer, nor the NWCCA substantially prevailed.” In this
      case, neither the Union nor NWCCA substantially prevailed
      as NWCCA prevailed with regard to payment by the Union or
      PCI to NWCB, while the Union prevailed related to the
      establishment   of   a   PCI  industry   fund.   Thus, the
      Arbitrator’s fee is split between the two Parties.



Respectfully submitted on this, the 5th day of November, 2018
by,



Timothy D.W. Williams
Arbitrator




IUPAT District Council 5 – NW Wall & Ceiling Contractors Association Arbitration Award page 2
